EXHIBIT 10.4
LEASE
THIS LEASE (this “Lease”) is made as of May 4, 2011, by and between

    “Landlord” MEPT Mount Eden LLC, a Delaware limited liability company      
          and       “Tenant” Anthera Pharmaceuticals, a Delaware corporation

SECTION 1: BASIC TERMS AND DEFINITIONS
Project: Mt. Eden Business Park.
Building: The building at 25801 Industrial Blvd., Hayward, CA, commonly known as
Building A and located on the real estate legally described on Exhibit A (“the
Land”).
Premises: The portion of the Building designated as Suite 200 and depicted on
the plan attached as Exhibit B.
Rentable Area of Premises: 14,034 rentable square feet, measured in accordance
with ANSI/BOMA Z65.1-1996.
Rentable Area of Building: 42,855 rentable square feet, measured in accordance
with ANSI/BOMA Z65.1-1996.
Tenant’s Pro Rata Share: Thirty-Two and Seventy-Five Hundredths Percent (32.75%)
which is the Rentable Area of Premises divided by the Rentable Area of the
Building.
Commencement Date: August 1, 2011.
Lease Term: Subject to the early termination right contained in Section 2.5
below, commencing on the Commencement Date and ending on the last day of that
calendar month which is thirty-eight (38) months after the Commencement Date.
Base Rent: The monthly amount of Base Rent and the portion of the Lease Term
during which such monthly amount of Base Rent is payable shall be determined
from the following table:
(Premises: 14,034 RSF)

                                      Rate         Applicable Portion of Lease
Term   Per/Rentable   Monthly Base     Beginning first day of   Ending last day
of   Sq. Ft./Month   Rent Installment   Annual Base Rent
Month 1
  Month 2   $ 0.00 (1)   $ 0.00 (1)   $ 0.00 (1)
Month 3
  Month 12   $ 0.99 NNN   $ 13,893.66     $ 166,723.92  
Month 13
  Month 24   $ 1.0197 NNN   $ 14,310.47     $ 171,725.64  
Month 25
  Month 36   $ 1.0503 NNN   $ 14,739.78     $ 176,877.36  
Month 37
  Month 38   $ 1.0818 NNN   $ 15,181.97     $ 182,183.64  

 

(1)   The Base Rent for the first two (2) months of the Lease Term shall be
abated and shall become immediately due and payable if at any time during the
initial Lease Term, there is an Event of Default by Tenant as described in
Section 5.1.1 below. Tenant shall remain responsible for Operating Costs
Reimbursements during such period.

Operating Costs Reimbursements Estimate for 2011: Zero and 27/100 Dollars
($0.27) per month.
Prepaid Rent: Thirteen Thousand Eight Hundred Ninety-Three and 66/100 Dollars
($13,893.66).
Security Deposit: Thirteen Thousand Eight Hundred Ninety-Three and 66/100
Dollars ($13,893.66).

1



--------------------------------------------------------------------------------



 



Parking: Three and one-half (3.5) non-reserved parking stalls per 1,000 rentable
square feet of the Premises for a total of approximately forty-nine (49) parking
stalls, at no additional charge. In addition, Tenant shall have the use of up to
five (5) visitor parking stalls located throughout the Project during the Lease
Term and any extensions thereof.
Manager: Simeon Commercial Properties, or its replacement as specified by
written notice from Landlord to Tenant.
Tenant Improvement Allowance: Seventeen and 50/100 Dollars ($17.50) per rentable
square foot of the Premises, to be used as described in Paragraph 2.7 below.
Brokers: Simeon Commercial Properties, a licensed broker, represents Landlord in
this transaction. Jones Lang LaSalle, a licensed broker, represents Tenant in
this transaction.
SECTION 2: PREMISES AND TERM
2.1 Lease of Premises. Landlord leases the Premises to Tenant, and Tenant leases
the Premises from Landlord, on the terms and conditions set forth in this Lease.
2.2 Rentable Areas. The Rentable Areas of the Premises and the Building as
specified in Section 1 are final, conclusive and controlling for all purposes. A
portion of the Building common areas is included in the Rentable Area of the
Premises.
2.3 Lease Term. The Lease Term shall be for the period stated in the definition
of that term, unless earlier terminated as provided in this Lease.
2.4 Renewal Option.
     2.4.1 Tenant shall have the option to renew this Lease for one
(1) additional extension term of three (3) years. Such renewal option must be
exercised, if at all, by written notice given by Tenant to Landlord not later
than six (6) months and not more than twelve (12) months prior to expiration of
the Lease Term. Timely delivery of notice of exercise of this renewal option
shall act to automatically extend the Lease Term for three years upon the same
terms and conditions as this Lease, except for the amount of Base Rent, which
shall be calculated pursuant to this Section and confirmed by a subsequent
document executed by Landlord and Tenant. Notwithstanding the foregoing, this
renewal option shall be null and void and Tenant shall have no right to renew
this Lease if (i) on the date Tenant exercises such renewal option or as of the
date immediately preceding the commencement date of the renewal period, Tenant
is in default beyond applicable notice and cure periods of any of its
obligations under this Lease; and (ii) at no time prior to the expiration of the
initial Lease Term shall there have been any assignment or subletting of the
Premises that shall remain in effect after the expiration of the initial Lease
Term, except for Permitted Transfers (as defined below).
     2.4.2 If Tenant exercises this renewal option, then during the renewal
period the Base Rent payable by Tenant shall be the then Fair Market Rent for
the Premises. For purposes of this paragraph, the term “Fair Market Rent” shall
mean the rental rate for comparable space for a renewal term with an existing
tenant, situated in comparable office and light warehouse buildings in
comparable business parks in the Hayward, California market area, taking into
account tenant improvement packages and any other customary concessions for
renewals with existing tenants. Fair Market Rent shall include the periodic
rental increases, if any, that would be included for space leased for the
renewal period. The Fair Market Rent shall be negotiated by Landlord and Tenant
within the sixty (60) calendar day period commencing upon Landlord’s receipt of
Tenant’s notice exercising the renewal option.
     2.4.3 If the parties cannot agree on the Fair Market Rent within the sixty
(60) day period after the date of Tenant’s notice to Landlord, Landlord shall,
no more than fifteen (15) calendar days thereafter, select an independent M.A.I.
real estate appraiser (certified in the State of California) with at least ten
(10) years experience in the Hayward, California commercial real estate market,
who shall prepare a written appraisal of the Fair Market Rent using the
assumptions described in this paragraph. The appraisal report shall be completed
and delivered to Tenant and Landlord within fifteen (15) calendar days from the
date Landlord selects the appraiser. Such appraiser’s determination of Fair
Market Rent shall be determinative unless Tenant disputes it as provided in the
next sentence. If Tenant disputes such appraisal, Tenant shall within ten (10)
calendar days following delivery of the appraisal report, deliver to Landlord
written notice (a) that Tenant disputes such appraisal report, and (b) of the
identity of the appraiser selected by Tenant meeting the qualifications set
forth in this paragraph. The appraiser selected by Tenant shall submit his
appraisal report of the Fair Market Rent using the assumptions described in this
paragraph within fifteen (15) calendar days following the delivery of Tenant’s
notice to

2



--------------------------------------------------------------------------------



 



Landlord disputing the initial appraisal. If the two appraisals are within five
percent (5%) of each other (based on the higher number), the Fair Market Rent
shall be the higher of the two appraisals. If not, then within ten (10) calendar
days after the delivery of the second appraisal, the two appraisers shall
appoint a third appraiser meeting the qualifications set forth in this Section,
and the third appraiser shall deliver his decision within ten (10) calendar days
following his selection and acceptance of the appraisal assignment. If the two
appraisers fail to select a third qualified appraiser, the third appraiser shall
be appointed by the then presiding judge of the county where the Premises are
located upon application by either party. The third appraiser shall be limited
in authority to selecting, in his opinion, which of the two earlier appraisal
determinations best reflects the Fair Market Rent under the assumptions set
forth in this paragraph. The third appraiser must choose one of the two earlier
appraisals, and, upon doing so, the third appraiser’s determination shall be the
controlling determination of the Fair Market Rent. Each party shall pay the
costs and fees of the appraiser it selected; if a third appraiser is selected,
the party whose appraisal is not selected to be the Fair Market Rent by said
third appraiser shall pay all of said appraiser’s costs and fees.
2.5 Termination Option. Tenant shall have the one-time right to terminate this
Lease (“Termination Right”) as of the last day of the twenty-fourth (24th) month
of the Lease Term (the “Termination Date”) by providing Landlord with not less
than nine (9) months’ prior written notice. As a condition to the effectiveness
of the Termination Right, Tenant must satisfy all of the following requirements,
satisfaction of which shall mean that the Lease will terminate on the
Termination Date with the same force and effect as if such date were the date
originally established in this Lease for the expiration of the Lease Term:
     2.5.1 As of the date that Tenant notifies Landlord of Tenant’s exercise of
this Termination Right and as of the Termination Date, there shall be no
monetary Event of Default (beyond the expiration of all applicable notice and
cure periods) by Tenant under this Lease and there shall have occurred no act or
omission which, with the passage of time or giving of notice, or both, would
become an Event of Default by Tenant under the Lease;
     2.5.2 [Intentionally omitted];
     2.5.3 At the time Tenant gives written notice to Landlord as provided for
in subpart 2.5.1 above, Tenant shall have paid Landlord a termination fee, equal
to the unamortized portions of the Tenant Improvement Allowance and leasing
commissions, which shall be amortized over the Lease Term at an annual interest
rate of 8%, and repayment of the initial two (2) months of abated rent. The
amount of the Tenant Improvement Allowance shall be set forth in a written
notice from Landlord to Tenant, as soon as the amount is determined; and
     2.5.4 Upon termination of the Lease pursuant to this paragraph, Tenant
shall surrender and vacate the Premises to Landlord as provided for in this
Lease. All rights and obligations of Landlord and Tenant, unless expressly
stated herein to survive the expiration or earlier termination of this Lease,
shall cease to exist as of the Termination Date.
2.6 Physical Condition of Premises.
     2.6.1 Tenant (a) accepts the Premises, the Building and the Project in its
current AS IS condition, and (b) acknowledges that Tenant is not relying on any
representations or warranties by any person regarding the Premises or the
Building except as specifically set forth in this Lease.
     2.6.2 Landlord represents and warrants to Tenant that, (a) as of the
Commencement Date and for the first twelve (12) months of the Lease Term, all
Building systems shall be operational and in good condition and repair; (b) to
Landlord’s actual knowledge, as of the date of this Lease the Building and the
Premises are in material compliance with all applicable Governmental
Requirements; (c) Landlord is the fee owner of the Building; and (d) as of the
date of this Lease, Landlord has no actual knowledge of any material defects in
the Premises or the Building which would unreasonably interfere with Tenant’s
use and enjoyment of the Premises for the Permitted Use. In the event of any
breach of any of Landlord’s warranties in this Section 2.6.2, Landlord shall
promptly rectify the same at its sole cost and expense.
2.7 Tenant Improvement Allowance.
     2.7.1 Landlord shall provide a Tenant Improvement Allowance of Seventeen
and 50/100 Dollars ($17.50) per rentable square feet for the Premises. The
Tenant Improvement Allowance shall be applied to the hard and soft construction
costs incurred by Tenant, including but not limited to, architectural services,
cabling, furniture, electrical, signage, Tenant’s construction management fees
and any security system associated with the Premises and may used by Tenant to
offset moving costs. If the sum of Tenant’s actual hard and soft costs
associated with the Tenant improvements to the Premises is less than the Tenant
Improvement Allowance, then up to Five and No/100 Dollars ($5.00) per rentable

3



--------------------------------------------------------------------------------



 



square foot (such amount being the difference between the $17.50/RSF allowance
and the amount actually expended per rentable square feet) shall be applied as a
credit against the Base Rent and Operating Costs Reimbursements due immediately
after the eighteenth (18th) month of the Lease Term.
     2.7.2 At Tenant’s option, Landlord shall pay all or any portion of the
Tenant Improvement Allowance directly to third parties, including but not
limited to, contractors, architects and other consultants, based on billing
invoices approved in advance in writing by Tenant.
2.8 Construction of Tenant Improvements.
     2.8.1 Tenant shall retain a licensed architect of its choice, subject to
Landlord’s prior written approval, to prepare the Plans and Specifications for
the Tenant Improvements. The Plans and Specifications shall be subject to
Landlord’s approval, which approval shall not be unreasonably delayed, provided
that such Plans and Specifications comply with the requirements of this
paragraph.
     2.8.2 Within one hundred eighty (180) days following the date of execution
of the Lease by Tenant, Tenant shall cause its architect to furnish to Landlord
for Landlord’s approval space plans sufficient to convey the architectural
design of the Premises, including, without limitation, the location of doors,
partitions, electrical and telephone outlets, plumbing fixtures, heavy floor
loads and other special requirements (collectively, the “Space Plan”). If
required by Landlord, Tenant’s architect shall consult with Landlord’s engineer
in preparing the Space Plan, and incorporate such engineer’s requirements into
the Space Plan. If Landlord fails to disapprove the Space Plan within the ten
(10) day period following its receipt of the Space Plan, the Space Plan shall be
deemed approved. If Landlord shall disapprove of any portion of the Space Plan
within such ten (10) day period, Landlord shall advise Tenant of the reasons
therefor and shall notify Tenant of the revisions to the Space Plan that are
reasonably required by Landlord for the purpose of obtaining approval. Tenant
shall within seven (7) days submit to Landlord, for Landlord’s approval, a
redesign of the Space Plan, incorporating the revisions required by Landlord or
proposing alternatives for Landlord’s consideration, which shall be undertaken
pursuant to the process set forth above.
     2.8.3 Tenant shall cause its architect to prepare from Tenant’s approved
Space Plan, complete Plans and Specifications within one hundred twenty
(120) days after Landlord approves the Space Plan. The Plans and Specifications
shall (a) be compatible with the Building shell and with the design,
construction and equipment of the Building; (b) comply with all Governmental
Requirements; (c) comply with all applicable insurance regulations; and (d) be
consistent with the approved Space Plan. Tenant shall submit the Plans and
Specifications for Landlord’s Approval in the same manner and timeframe as
provided in Subparagraph 2.8.2 above for approval by Landlord of Tenant’s Space
Plan.
     2.8.4 Tenant shall complete the Tenant Improvements in accordance with the
approved Plans and Specifications and all applicable Governmental Requirements
and in accordance with the provisions of Paragraph 5.8 (“Work Performance and
Responsible Contracting”). Tenant shall provide an exhibit depicting the
intended Tenant Improvements to be attached as an exhibit to this Lease.
Landlord shall review and manage the construction of the Tenant Improvements for
a construction management fee of one and fifty percent (1.5%) of actual hard
construction costs.
     2.8.5 If Landlord requires performance or payment bonds, they shall be
provided at Landlord’s sole cost and expense, and shall not be funded from the
Tenant Improvement Allowance.
     2.8.6 All Tenant Improvements, regardless of which party constructed or
paid for them, shall become the property of Landlord and shall remain upon and
be surrendered with the Premises on the expiration or earlier termination of
this Lease. Tenant shall not be responsible for any restoration (or removal) of
its initial Tenant Improvements completed in accordance with the provisions of
this Section 2.8 at the expiration of the Lease Term other than its
Telecommunication Facilities (as defined in Section 4.1.2).
2.9 Commencement Date. The Commencement Date shall be August 1, 2011. Tenant
agrees to sign a Commencement Date Memorandum in the form of Exhibit E, when
prepared by Landlord.
2.10 Use and Conduct of Business.
     2.10.1 The Premises are to be used only for general business office and
research and development uses (the “Permitted Uses”). Tenant shall, at its own
cost and expense, obtain and maintain any and all licenses, permits, and
approvals necessary or appropriate for its particular use, occupation and
operation of the Premises for the Permitted Uses.
     2.10.2 No act shall be done in or about the Premises that is unlawful or
that will increase the existing rate of insurance on the Land or Building.
Tenant shall not commit or allow to be committed or exist: (a) any waste upon
the Premises, (b) any public or private nuisance, or (c) any act or condition

4



--------------------------------------------------------------------------------



 



which disturbs the quiet enjoyment of any other tenant in the Building, or
materially and unreasonably interferes in any way with the business of Landlord
or any other tenant in the Building.
2.11 Compliance with Governmental Requirements and Rules and Regulations.
Subject to Section 4.2 below, Tenant shall comply with all Governmental
Requirements relating to its particular use, occupancy and operation of the
Premises and shall observe such reasonable rules and regulations as may be
adopted and published by Landlord from time to time. Notwithstanding anything to
the contrary in this Lease, Tenant shall not be responsible for compliance with
any Governmental Requirements where such compliance would require capital
expenditures, or is not related specifically to Tenant’s use and occupancy of
the Premises. For example, if any Governmental Agency should require the
Building or Premises to be structurally strengthened against earthquake, or
should require the removal of asbestos from the Premises and such measures are
imposed as a general requirement applicable to all tenants rather than as a
condition to Tenant’s specific use or occupancy of the Premises, such work shall
be performed by Landlord and the cost thereof shall be an Operating Costs to the
extent provided in Section R1.4 of Rider 1 hereto. Current Rules and Regulations
are attached to this Lease as Exhibit C. “Governmental Requirements” are any and
all statutes, ordinances, codes, laws, rules, regulations, orders and directives
of any Governmental Agency as now or later amended, promulgated or issued and
all current or future final orders, judgments or decrees of any court with
jurisdiction interpreting or enforcing any of the foregoing. A “Governmental
Agency” is the United States of America, the state in which the Land is located,
any county, city, district, municipality or other governmental subdivision,
court or agency or quasi-governmental agency with jurisdiction and any board,
agency or authority associated with any such governmental entity.
2.12 Green Agency Ratings. The Building may become certified under a Green
Agency Rating (as hereinafter defined) or operated pursuant to Landlord’s
sustainable building practices, as the same may be in effect or modified from
time to time. Landlord’s sustainability practices address, without limitation,
whole building operations and maintenance issues including chemical use, indoor
air quality, energy efficiency, water efficiency, recycling programs, exterior
maintenance programs, and systems upgrades to meet green building energy, water,
indoor air quality, and lighting performance standards. Tenant will use good
faith, commercially reasonable efforts not to use or operate the Premises in a
manner that will cause the Premises not to conform with Landlord’s
sustainability practices or the certification of the Building by a Green Agency
Rating; provided, however, Tenant may endeavor, at no cost or expense to Tenant,
to follow such practices. Landlord reserves the right to change electricity
providers for the Building at any time and to purchase green or renewable
energy. To the extent commercially reasonable, all construction, maintenance and
repairs made by Tenant shall comply with Landlord’s sustainability practices and
with the minimum standards and specifications as outlined by the Green Agency
Rating in addition to all Governmental Requirements. Tenant shall use proven
energy and carbon reduction measures, including energy efficient bulbs in task
lighting; use of lighting controls; daylighting measures to avoid overlighting
interior spaces; closing shades on the south side of the Building to avoid
over-heating the space; turning off lights and equipment at the end of the work
day; and purchasing Energy Star qualified equipment, including but not limited
to lighting, office equipment, kitchen equipment, vending and ice machines; and
purchasing products certified by the U.S. EPA’s WaterSense program. As used
herein, “Green Agency Rating” means any one or more of the following ratings, as
the same may be in effect or amended or supplemented from time to time: the U.S.
EPA’s Energy Star rating and/or Design to Earn Energy Star, the Green Building
Initiative’s Green Globes for Continual Improvement of Existing Buildings (Green
Globes-CIEB), the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system, LEED EBOM (existing buildings
operations and maintenance) and any applicable substitute third party or
government mandated rating systems
2.13 Relocation. Intentionally omitted.
2.14 Holdover. Base Rent shall increase on the expiration or termination of this
Lease to an amount equal to one hundred fifty percent (150%) of the Base Rent
prevailing immediately prior to the expiration or termination (a) if and for so
long as Landlord has authorized Tenant to holdover or (b) if Tenant wrongfully
refuses to relinquish possession of the Premises upon such expiration or
termination. The increase in Base Rent under clause (b) of the preceding
sentence is an agreed increase in Base Rent, is not liquidated damages and shall
not limit the right of Landlord to recover direct and consequential damages for
the Tenant’s violation of this paragraph or to exercise other rights and
remedies provided under applicable law for Tenant’s wrongful refusal to
surrender possession.

5



--------------------------------------------------------------------------------



 



SECTION 3: BASE RENT, OPERATING COSTS REIMBURSEMENTS AND OTHER SUMS PAYABLE
UNDER LEASE
3.1 Payment of Rental. Tenant agrees to pay Base Rent, Operating Costs
Reimbursements (defined in Rider 1) and any other sum payable under this Lease
to Landlord when due without demand, deduction, credit, adjustment or offset of
any kind. All such payments shall be in lawful money of the United States and
shall be paid to Landlord or to Manager or to such other place as Landlord may
from time to time designate in writing.
3.2 Base Rent. On execution of this Lease, Tenant shall pay to Landlord the
amount specified in the definition of Prepaid Rent for the month specified in
the definition of that term. Monthly installments of Base Rent shall be paid,
without demand and in advance, on or before the first day of each calendar month
during the Lease Term. The monthly Base Rent installment for any partial month
at the beginning or end of the Lease Term shall be prorated. Subject to
abatement, Base Rent for any partial month at the beginning of the Lease Term
shall be paid by Tenant on the Commencement Date.
3.3 Security Deposit. All sums payable under this Lease (including Base Rent and
Operating Costs Reimbursements) shall be considered Rent and all rights and
remedies available pursuant to law for non-payment of rent shall apply. Tenant
has deposited with Landlord or Manager the sum set forth in the blank opposite
the words “Security Deposit” in Section 1 of this Lease (the “Security Deposit”)
to secure Tenant’s performance of this Lease. If Tenant defaults in any payment
or performance due under this Lease, Landlord, in its absolute discretion and
without prejudice in its other rights or remedies, may apply the Security
Deposit, in whole or in part, to the payment of sums due from Tenant as a result
of such default. If such application cures the default, Tenant shall within ten
(10) days from demand, deposit with Landlord the sum necessary to restore the
Security Deposit to the specified amount. If Tenant has fully performed under
this Lease, the remainder of the Security Deposit shall be repaid to Tenant,
without interest, within thirty (30) days after the expiration of this Lease,
such obligation of Landlord surviving the expiration or earlier termination of
this Lease. If the Land and the Building are sold or transferred by Landlord,
Tenant shall look solely to the successor Landlord for the return of the
remainder of the Security Deposit, provided Landlord has turned over or credited
the amount of the Security Deposit to such successor landlord.
3.4 Operating Costs Reimbursements. The definition “Operating Costs
Reimbursements” and the provisions of this Lease applicable to Operating Costs
Reimbursements are set forth in Rider 1.
3.5 Late Charge. If Tenant fails to make any payment of Base Rent, or other
amount when due under this Lease, a late charge is immediately due and payable
by Tenant equal to five percent (5%) of the amount of any such payment but
Landlord will waive the late charge for the first such failure occurring during
any calendar year during the Lease Term. Landlord and Tenant agree that this
charge compensates Landlord for the administrative costs caused by the late
payment.
3.6 Default Rate. Any Base Rent, Operating Costs Reimbursements or other sum
payable under this Lease which is not paid when due shall bear interest at a
rate equal to the lesser of: (a) the published prime or reference rate then in
effect at a national banking institution designated by Landlord (the “Prime
Rate”), plus two (2) percentage points, or (b) the maximum rate of interest per
annum permitted by applicable law (the “Default Rate”).
SECTION 4: SERVICES AND REPAIR
4.1 Utilities and Services.
     4.1.1 Tenant shall contract directly for all utilities and services to the
Premises, including the following: (a) electricity and gas; (b) heating,
ventilation and air-conditioning services (“HVAC”); (c) hot and cold domestic
water, wastewater and sewage service at the points now existing in the Premises
or as specified for initial Tenant Improvements (where applicable); (d)
Telecommunication services; (e) cleaning and janitorial service; and
(f) refuse/trash removal. Tenant shall select the company or companies providing
such utility and other services described in this subparagraph.
     4.1.2 Landlord will provide only a suitable connection for usual and
customary voice telephone and internet services at the designated locations in
the Building. All connection, installation, usage charges, maintenance and
repair charges for such telephone service shall be Tenant’s responsibility.
Installation of Telecommunication Facilities beyond those specified as
Landlord’s responsibility under the first sentence shall be the responsibility
of Tenant except to the extent the Initial Tenant Improvements

6



--------------------------------------------------------------------------------



 



include Telecommunication Facilities. “Telecommunication Facilities” are defined
as equipment, apparatus, installations, facilities and other materials utilized
for the purposes of electronic communication, whether wireless or wired,
including cable, switches, conduit, sleeves and wiring. Tenant shall be required
to remove all Telecommunication Facilities, at Tenant’s expense, on the
expiration or earlier termination of the Lease in accordance with paragraph 5.3
(“Removal of Property”).
     4.1.3 Tenant acknowledges that space on the Building rooftop and in
Building risers, equipment rooms and equipment closets is limited. Unless
otherwise required by law, neither Tenant nor a provider of telecommunication
services to Tenant shall be entitled to locate or install Telecommunication
Facilities in, on or about the Building without first obtaining Landlord’s
advance, written consent (given in its reasonable discretion).
     4.1.4 Landlord shall in no case be liable or in any way be responsible for
damages (including consequential damages) or the loss to Tenant of utilities or
other services arising from the failure of, diminution of or interruption of any
kind to the Premises, unless (a) such interruption in, deprivation of or
reduction of any such service was caused by the gross negligence or willful
misconduct of Landlord, its agents or contractors or by the uncured breach of
this Lease by Landlord, and (b) any such claims are not covered by the business
interruption insurance required of Tenant by this Lease. To the extent that
Landlord bears any responsibility for the foregoing, Landlord’s responsibility
and Tenant’s remedy shall be limited to an abatement in Base Rent for the period
beginning with (a) the day which is three (3) consecutive days after the date on
which Tenant delivers notice to Landlord of such interruption, deprivation or
reduction and of the fact that Tenant is being deprived of all reasonable use of
the Premises and ending on (b) the date such interruption, deprivation or
reduction which is Landlord’s responsibility is no longer causing Tenant to be
deprived of all reasonable use of the Premises.
4.2 Maintenance and Repair by Landlord. Subject to the paragraph 5.5 (“Damage or
Destruction”) and paragraph 5.6 (“Condemnation”), Landlord shall maintain the
roof, roof membrane, load-bearing and exterior walls and structural elements of
the Building, public and common areas of the Building, plate glass and the
Building systems in good order and condition subject to reasonable use and wear.
The costs of such maintenance and repair are Operating Costs as defined in
subparagraph R1.4.1 of Rider 1. Landlord, at its sole cost, shall also be
responsible on an ongoing basis during the Lease Term for any necessary
improvements to the Building shell to comply with building code, the Americans
With Disabilities Act of 1990 (“ADA”), and seismic requirements, provided such
ADA compliance is not triggered by Tenant’s Alterations during the Lease Term.
These code compliance costs shall not be allocated as Operating Costs of the
Building or passed through to Tenant. In addition, Landlord, at its sole cost
and not as an Operating Cost, shall be responsible for the demising and separate
metering of all utilities and building systems.
4.3 Maintenance and Repair by Tenant. Except as specified to be Landlord’s
responsibility under paragraph 4.1 (“Utilities and Services”) and paragraph 4.2
(“Maintenance and Repair by Landlord”), and except for reasonable wear and tear,
casualty and condemnation, Tenant shall keep the Premises in good condition and
repair. Notwithstanding the foregoing, in the event that Tenant would be
required by this Section to make a repair or replacement that would be
considered a “capital improvement” as determined in accordance with generally
accepted accounting principles, Landlord shall make such repair or replacement
and charge Tenant, as an Operating Cost, the cost thereof, provided that the
cost of such repair or replacement shall be amortized over its useful life and
only the amortized portion of such cost shall be included in Operating Costs on
a monthly basis. Tenant shall be responsible for replacing light bulbs and
ballasts within the Premises. Tenant shall enter into all contracts for all
repairs and services related to operating the Premises. (See Paragraph 4.1 for
additional responsibilities by Tenant.) Tenant agrees to notify Landlord
immediately if water or moisture conditions from any source (including leaks)
are discovered and to allow Landlord to evaluate and make recommendations and/or
take appropriate corrective action.
4.4 Common Areas/Security. The common areas of the Building and the Project
shall be under Landlord’s sole management and control. Landlord has no duty or
obligation to provide any security services in, on or around the Premises, Land,
Building or Project, and Tenant recognizes that security services, if any,
provided by Landlord will be for the sole benefit of Landlord and the protection
of Landlord’s property.
4.5. Signage. Tenant, at its sole cost and expense, shall have the right to the
maximum building top signage on the Premises and to Building, entry, and
monument/directional signage in accordance with

7



--------------------------------------------------------------------------------



 



Landlord’s signage criteria without additional rental charges. All such signage
shall be subject to the reasonable approval of Landlord and any required
Governmental Agencies.
SECTION 5: OCCUPANCY PROVISIONS
5.1 Tenant Alterations. Tenant shall not make or permit to be made any
alterations, additions, improvements or installations in or to the Premises
(including Telecommunication Facilities), or place signs or other displays
visible from outside the Premises (individually and collectively “Tenant
Alterations”), without first obtaining the consent of Landlord which may be
withheld in Landlord’s reasonable discretion. If Landlord fails to respond to
Tenant’s request within fifteen (15) days after the receipt of Tenant’s request,
Tenant shall give Landlord a second notice. Landlord’s failure to respond to
Tenant’s second notice within ten (10) days after the receipt of Tenant’s
request shall be deemed to be Landlord’s approval of the proposed Tenant
Alterations. Notwithstanding the foregoing, Tenant, without Landlord’s prior
written consent, but with prior notice thereto, shall be permitted to make
non-structural Tenant Alterations to the Building, provided that (a) Tenant
shall deliver to Landlord in writing approximately thirty (30) days prior to
commencement of the Tenant Alterations a general description of the Tenant
Alterations Tenant intends to make, (b) the cost of such Tenant Alteration does
not exceed Twenty-Five Thousand and No/100 Dollars ($25,000.00) individually,
(c) Tenant shall notify Landlord in writing within thirty (30) days of
completion of the Tenant Alteration and deliver to Landlord a set of the plans
and specifications therefor, either “as-built” or marked to show construction
changes made, and (d) Tenant shall, upon Landlord’s request made within ten
(10) days after the notice referred to in clause (c), remove the Tenant
Alteration at the termination of the Lease and restore the Premises to their
condition prior to such Tenant Alteration. Tenant shall deliver to Landlord
complete plans and specifications for any proposed Tenant Alterations and, if
consent by Landlord is given, all such work shall be performed at Tenant’s
expense by Landlord or, with Landlord’s consent, by Tenant. Tenant shall be
authorized to perform Tenant Alterations only to the extent and under such terms
and conditions as Landlord, in its absolute discretion, shall specify which, in
all events, shall include compliance with paragraph 5.8 (“Work Performance and
Responsible Contracting”). All Tenant Alterations performed by Tenant shall be
(1) completed in accordance with the plans and specifications approved by
Landlord; (2) completed in accordance with all Governmental Requirements;
(3) carried out promptly in a good and workmanlike manner; (4) of all new
materials; and (5) free of defects in materials and workmanship.
5.2 Surrender of Possession. Tenant shall, at the expiration or earlier
termination of this Lease, surrender and deliver the Premises to Landlord (a) in
as good condition as when received by Tenant from Landlord or as later improved,
reasonable use and wear, casualty and condemnation excepted, and (b) free from
any tenancy or occupancy by any person.
5.3 Removal of Property. Upon the expiration or earlier termination of this
Lease, Tenant may remove its personal property, office supplies and office
furniture and equipment if (a) such items are readily moveable and are not
attached to the Premises; (b) such removal is completed prior to the expiration
or earlier termination of this Lease; and (c) Tenant immediately repairs all
damage caused by or resulting from such removal. All Tenant Alterations shall
become the property of Landlord and shall remain upon and be surrendered with
the Premises, unless Landlord requires their removal at the time Landlord grants
consent to the construction of such Tenant Alterations. In no event shall Tenant
have any obligation to remove the initial Tenant Improvements (other than
Telecommunication Facilities) at the expiration of the Lease as required by
Section 2.8 above. If removal is required, Tenant shall, at its sole cost and
expense, remove all (or such portion as Landlord shall designate) of the Tenant
Alterations, repair any damages resulting from such removal and return the
Premises to the same condition as existed prior to such Tenant Alterations.
5.4 Building Hours/Access. Tenant shall have access to the Building seven
(7) days per week, twenty-four (24) hours per day, fifty-two (52) weeks a year.
Tenant shall permit Landlord and Landlord’s Affiliates (defined in paragraph
6.1) to enter into the Premises at any time on reasonable prior written notice
(no less than forty-eight (48) hours prior to such entry, except in case of
emergency in which case no notice shall be required) for the purposes of
inspection or for the purpose of repairing, altering or improving the Premises
or the Building. When reasonably necessary, Landlord may temporarily close
Building or Land entrances, Building doors or other facilities, but Landlord
shall use good faith efforts to minimize disruption to Tenant’s business and
shall, in all cases, provide continued access to the Premises. Landlord shall
have the right on reasonable notice to enter the Premises during the last nine

8



--------------------------------------------------------------------------------



 



(9) months of the Lease Term for the purpose of showing the Premises to
prospective tenants and to erect on the Premises a suitable sign indicating the
Premises are available.
5.5 Damage or Destruction.
     5.5.1 If the Premises are damaged by fire, earthquake or other casualty
(“Casualty”), Tenant shall give immediate written notice to Landlord. If
Landlord estimates that the damage can be repaired to meet Tenant’s business
needs within one hundred eighty (180) days after Landlord is notified by Tenant
of such damage and if there are sufficient insurance proceeds available to
repair such damage (net of any deductible), then Landlord shall proceed with
reasonable diligence to restore the Premises to substantially the condition
which existed prior to the damage and this Lease shall not terminate. If neither
circumstance described in the previous sentence exists, Landlord may elect, in
its absolute discretion, to either: (a) terminate this Lease or (b) restore the
Premises to substantially the condition which existed prior to the damage and
this Lease will continue. Notice of Landlord’s election shall be delivered to
Tenant within sixty (60) days after the date Landlord receives written notice of
the damage. Failure to deliver notice within the specified period shall be
treated as election not to restore. Tenant agrees to look to the provider of
Tenant’s insurance for coverage for the loss of Tenant’s use of the Premises and
any other related losses or damages incurred by Tenant during any reconstruction
period following a Casualty.
     5.5.2 If the Building is damaged by Casualty and more than fifty percent
(50%) of the Building is rendered untenantable, without regard to whether the
Premises are affected by such damage, Landlord may, in its absolute discretion,
elect to terminate this Lease by notice in writing to Tenant within thirty
(30) days after the date Landlord receives written notice of the damage. Such
notice shall be effective twenty (20) days after delivery to Tenant unless a
later date is set forth in Landlord’s notice.
     5.5.3 Notwithstanding any provision to the contrary contained herein,
(i) if Tenant’s use of the Premises is substantially impaired for a period of
more than one hundred eighty (180) days after the date of Casualty, or during
the last six (6) months of the Lease Term, then both Landlord and Tenant shall
have the right to terminate this Lease by written notice to the other party at
any time thereafter until Tenant’s use of the Premises is substantially
restored, and (ii) if this Lease is terminated by either Landlord or Tenant due
to a Casualty, then Tenant shall not be required to pay for any insurance
deductibles relating to such Casualty as part of Landlord’s insurance cost or
otherwise.
5.6 Condemnation. If more than fifty percent (50%) of the Premises, or such
portions of the Building as may be required for the Tenant’s reasonable use of
the Premises, are taken by eminent domain or by conveyance in lieu thereof, this
Lease shall automatically terminate as of the date the physical taking occurs,
and all Base Rent, Operating Costs Reimbursements and other sums payable under
this Lease shall be paid to that date. In the case of a taking of a part of the
Premises or a portion of the Building not required for the Tenant’s reasonable
use of the Premises, this Lease shall continue in full force and effect and the
Base Rent shall be equitably reduced based on the proportion by which the floor
area of the Premises is reduced, such reduction in Base Rent to be effective as
of the date the physical taking occurs. Operating Costs Reimbursements payments
may be redetermined as equitable under the circumstances. Landlord reserves all
rights to damages or awards for any taking by eminent domain relating to the
Premises, Building, Land and the unexpired term of this Lease. Tenant assigns to
Landlord any right Tenant may have to such damages or award and Tenant shall
make no claim against Landlord for damages for termination of its leasehold
interest or interference with Tenant’s business. Tenant shall have the right,
however, to claim and recover from the condemning authority compensation for any
loss to which Tenant may be entitled for Tenant’s moving expenses or other
relocation costs if they are awarded separately to Tenant in the eminent domain
proceedings and are not claimed by Tenant to be a part of the damages
recoverable by Landlord.
5.7 Liens. Tenant shall have no authority, express or implied, to create or
place any lien or encumbrance of any kind or nature whatsoever upon the interest
of Landlord or Tenant in the Premises or to charge the rentals payable under
this Lease for any Claims in favor of any person dealing with Tenant, including
those who may furnish materials or perform labor for any construction or
repairs. If any such lien or encumbrance is filed or recorded, Tenant shall
cause it to be released or otherwise removed within five (5) days by a means or
method approved by Landlord.
5.8 Work Performance and Responsible Contracting.
     5.8.1 Tenant acknowledges and agrees that all alterations, additions,
improvements, repairs and installations made to or on the Premises (including
any Initial Improvements and any Tenant Alterations) shall be performed subject
to contractual requirements applicable for the entire duration of

9



--------------------------------------------------------------------------------



 



the contract that the prime contractor and each and every subcontractor of every
tier shall (a) be a party to or bound by a collective bargaining agreement
applicable to the geographic area in which the Land is located, applicable to
the trade or trades in which the work under the contract is to be performed and
entered with one or more labor organizations affiliated with the Building and
Construction Trades Department of the AFL-CIO or with an independent, nationally
recognized labor organization or one of its affiliated locals, and (b) solely
employ members of such labor organizations to perform work within their
respective jurisdictions. The previous sentence shall apply whether it is
Landlord or Tenant performing or contracting for any such alterations,
additions, improvements or installations. Waivers or exceptions to the
requirement in this sentence may be given only in writing by Landlord. Landlord
hereby approves Skyline Construction as the general contractor.
     5.8.2 In addition to the requirements of the previous subparagraph, Tenant
shall use commercially reasonable efforts to contract for services to be
performed in or about the Premises with companies which are a “Responsible
Contractor”. A “Responsible Contractor” is defined as a contractor or
subcontractor who pays workers a fair wage and Fair Benefits as evidenced by
payroll and employee records and who complies with a service-disabled veteran
business policy. “Fair Benefits” are defined as including employer-paid family
health care coverage, pension benefits, and apprenticeship programs.
5.9 Estoppel Certificate. On Landlord’s written request within ten (10) business
days of such request, Tenant shall timely complete, sign and deliver a
certificate to an addressee designated by Landlord stating (a) the material
terms of this Lease, (b) whether any default currently exists under the Lease,
and (c) such other information as may reasonably be requested.
5.10 Utility Bills. In order to assist Landlord in monitoring the energy
efficiency of the Building, on Landlord’s request, Tenant shall timely deliver
to Landlord a copy of Tenant’s utility bills for the Premises and such other
information related to Tenant’s use of utilities as may reasonably be requested.
5.11 Modification for Lender. If, in connection with obtaining construction,
interim or permanent financing for the Building or Land, Landlord’s lender, if
any, shall request reasonable modifications to this Lease as a condition to such
financing, Tenant will not unreasonably withhold or delay its consent to such
modifications; provided that, such modifications do not increase the obligations
of Tenant under this Lease or materially adversely affect Tenant’s rights under
this Lease.
5.12 Hazardous Substances.
     5.12.1 Landlord represents to Tenant that as of the execution date of this
Lease, Landlord is not aware of any Hazardous Substances prohibited by
applicable Governmental Requirements located in, on, or about the Premises,
Building or the Project. Neither Tenant nor any of Tenant’s Affiliates shall
store, place, generate, manufacture, refine, handle, or locate on, in, under or
around the Land or Building any asbestos, PCBs, petroleum or petroleum-based
chemicals or substances, urea formaldehyde or any chemical, material, element,
compound, solution, mixture, substance or other matter of any kind whatsoever
which is now or later defined, classified, listed, designated or regulated as
hazardous, toxic or radioactive by any Governmental Agency (“Hazardous
Substance”), except for storage, handling and use of reasonable quantities and
types of cleaning fluids, a generator with petroleum storage, office supplies
and substances necessary for Tenant’s drug research and development business in
the Premises in the ordinary course and the prudent conduct of Tenant’s business
in the Premises and in accordance with applicable law. Tenant agrees that
(a) the storage, handling and use of such permitted Hazardous Substances must at
all times conform to all Governmental Requirements and to applicable fire,
safety and insurance requirements; (b) the types and quantities of permitted
Hazardous Substances which are stored in the Premises must be reasonable and
appropriate to the nature and size of Tenant’s operation in the Premises and
reasonable and appropriate for a first-class building of the same or similar use
and in the same market area as the Building; and (c) no Hazardous Substance
shall be spilled or disposed of on, in, under or around the Land or Building or
otherwise discharged from the Premises or any area adjacent to the Land or
Building. In no event will Tenant be permitted to store, handle or use on, in,
under or around the Premises any Hazardous Substance which will increase the
rate of fire or extended coverage insurance on the Land or Building, unless:
(1) such Hazardous Substance and the expected rate increase have been
specifically disclosed in writing to Landlord; (2) Tenant has agreed in writing
to pay any rate increase related to each such Hazardous Substance; and
(3) Landlord has approved in writing each such Hazardous Substance, which
approval shall be subject to Landlord’s discretion.
     5.12.2 Tenant shall indemnify, defend and hold harmless Landlord and
Landlord’s Agents from and against any and all Claims arising out of any breach
of any provision of this paragraph, which expenses shall also include laboratory
testing fees, personal injury claims, clean-up costs and

10



--------------------------------------------------------------------------------



 



environmental consultants’ fees; provided, the foregoing shall not apply to the
extent of the gross negligence or willful misconduct of Landlord, its agents, or
contractors or the uncured breach of this Lease by Landlord. Tenant agrees that
Landlord may be irreparably harmed by Tenant’s breach of this paragraph and that
a specific performance action may appropriately be brought by Landlord; provided
that, Landlord’s election to bring or not bring any such specific performance
action shall in no way limit, waive, impair or hinder Landlord’s other remedies
against Tenant.
     5.12.3 As of the execution date of this Lease, Tenant represents and
warrants to Landlord that, except as otherwise disclosed by Tenant to Landlord,
Tenant has no intent to bring any Hazardous Substances on, in or under the
Premises except for the type and quantities authorized in Section 5.12.1.
5.13 Access Laws.
     5.13.1 Landlord represents and warrants to Tenant that, as of the
Commencement Date, to Landlord’s actual knowledge, the Premises shall be in
material compliance with the ADA (including the Americans with Disabilities Act
Accessibility Guidelines for Buildings and Facilities) and all other
Governmental Requirements relating to the foregoing (collectively, “Access
Laws”).
     5.13.2 Tenant agrees to notify Landlord immediately if Tenant receives
notification or otherwise becomes aware of: (a) any condition or situation on,
in, under or around the Land or Building which may constitute a violation of any
Access Laws or (b) any threatened or actual lien, action or notice that the Land
or Building is not in compliance with any Access Laws. If Tenant is responsible
for such condition, situation, lien, action or notice under this paragraph,
Tenant’s notice to Landlord shall include a statement as to the actions Tenant
proposes to take in response to such condition, situation, lien, action or
notice.
     5.13.3 Tenant shall not alter or permit any assignee or subtenant or any
other person to alter the Premises in any manner which would violate any Access
Laws or increase Landlord’s responsibilities for compliance with Access Laws,
without the prior approval of the Landlord, which shall not be unreasonably
withheld provided that such Tenant Alteration complies with the provisions of
Section 5.1 above and Tenant causes compliance with Access Laws. In connection
with any such approval, Landlord may require a certificate of compliance with
Access Laws from an architect, engineer or other person acceptable to Landlord.
Tenant agrees to pay the reasonable fees incurred by such architect, engineer or
other third party in connection with the issuance of such certificate of
compliance. Landlord’s consent to any proposed Tenant Alteration shall (a) not
relieve Tenant of its obligations or indemnities contained in this paragraph or
this Lease or (b) be construed as a warranty that such proposed alteration
complies with any Access Law.
     5.13.4 Tenant shall be solely responsible for all costs and expenses
relating to or incurred in connection with bringing the Premises, the Building,
or the common areas of the Building into compliance with Access Laws, if and to
the extent such noncompliance arises out of or relates to: (1) Tenant’s specific
use of the Premises, including the hiring of employees; (2) any Tenant
Alterations to the Premises; or (3) any Tenant Improvements constructed in the
Premises at the request of Tenant.
     5.13.5 Landlord shall be responsible for all costs and expenses relating to
or incurred in connection with bringing the common areas of the Building into
compliance with Access Laws, unless such costs and expenses are Tenant’s
responsibility as provided in the preceding subparagraph.
     5.13.6 Tenant agrees to indemnify, defend and hold harmless Landlord and
Landlord’s Affiliates from and against any and all claims arising out of or
relating to any failure of Tenant or Tenant’s Affiliates to comply with Tenant’s
obligations under this paragraph.
     5.13.7 Subject to Section 4.2 above, the provisions of this paragraph shall
supersede any other provisions in this Lease regarding Access Laws, to the
extent inconsistent with the provisions of any other paragraphs.
5.14 Subordination. Tenant subordinates this Lease and all rights of Tenant
under this Lease to any mortgage, deed of trust, ground lease or vendor’s lien,
or similar instrument which may from time to time be placed upon the Premises
(and all renewals, modifications, replacements and extensions of such
encumbrances), and each such mortgage, deed of trust, ground lease or lien or
other instrument shall be superior to and prior to this Lease. Notwithstanding
the foregoing, the holder or beneficiary of such mortgage, deed of trust, ground
lease, vendor’s lien or similar instrument shall have the right to subordinate
or cause to be subordinated any such mortgage, deed of trust, ground lease,
vendor’s lien or similar instrument to this Lease or to execute a
non-disturbance agreement in favor of Tenant on the standard form utilized by
such lender or ground lessor. At the request of Landlord, the holder of such
mortgage or deed of trust or any ground lessor, Tenant shall execute,
acknowledge and deliver promptly in recordable form any customary instrument or
subordination agreement that Landlord or such holder

11



--------------------------------------------------------------------------------



 



may request, provided that the agreement contains a commercially reasonable
non-disturbance and attornment agreement and does not materially increase
Tenant’s obligations or decrease its rights under this Lease. Tenant further
covenants and agrees that if the lender or ground lessor acquires the Premises
as a purchaser at any foreclosure sale or otherwise, Tenant shall recognize and
attorn to such party as landlord under this Lease, and shall make all payments
required hereunder to such new landlord without deduction or set-off and, upon
the request of such purchaser or other successor, execute, deliver and
acknowledge documents confirming such attornment. Tenant waives the provisions
of any law or regulation, now or hereafter in effect, which may give or purport
to give Tenant any right to terminate or otherwise adversely affect this Lease
or the obligations of Tenant hereunder in the event that any such foreclosure or
termination or other proceeding is prosecuted or completed.
SECTION 6: INSURANCE AND INDEMNIFICATION
6.1 Indemnification. Tenant shall indemnify, defend and hold harmless Landlord,
Landlord’s Affiliates and the Manager from and against any and all Claims made
against such persons, arising solely out of (a) the possession, use or occupancy
of the Premises or the business conducted in the Premises, (b) any act, omission
or actionable neglect of Tenant or Tenant’s Affiliates, or (c) any breach or
default under this Lease by Tenant or by any Tenant’s Affiliates. Tenant’s
obligations under the previous sentence shall not apply to the extent the Claim
arises from intentional misconduct by or actionable neglect of Landlord or
Landlord’s Affiliates or uncured breach of this Lease by Landlord. “Landlord’s
Affiliates” are (i) the trustee of and, the investment advisor to the Landlord
and (ii) employees of the foregoing. “Tenant’s Affiliates” are all officers,
partners, contractors, employees and invitees of Tenant. “Claims” is an
individual and collective reference to any and all claims, demands, damages,
injuries, losses, liens, liabilities, penalties, fines, lawsuits, actions, and
other proceedings and expenses (including attorneys’ fees and expenses incurred
in connection with the proceeding, whether at trial or on appeal).
6.2 Tenant Insurance.
     6.2.1 Tenant shall, throughout the Lease Term, at its own expense, keep and
maintain in full force and effect each and every one of the following policies,
each of which shall be endorsed as needed to provide that the insurance afforded
by these policies is primary and that all insurance carried by Landlord is
strictly excess and secondary and shall not contribute with Tenant’s liability
insurance:
          (a) A policy of commercial general liability insurance, including a
contractual liability endorsement covering Tenant’s obligations under the
paragraph captioned “Indemnification”, insuring against claims of bodily injury
and death or property damage or loss with a combined single limit at the
Commencement Date of this Lease of not less than Two Million Dollars
($2,000,000.00) per occurrence and location. Tenant shall include Landlord,
Manager, Landlord’s investment advisor, and at Landlord’s request, Landlord’s
mortgage lender(s) as additional insureds. The limit shall be reasonably
increased during the Lease Term at Landlord’s request.
          (b) “Special Form” property insurance (which is commonly called “all
risk”) covering Initial Tenant Improvements, Tenant Alterations, and any and all
furniture, fixtures, equipment, inventory, improvements and other property in or
about the Premises which is not owned by Landlord, for the then, entire current
replacement cost of such property.
          (c) Business interruption insurance in an amount sufficient to cover
costs, damages, lost income, expenses, Base Rent, Operating Costs Reimbursements
and all other sums payable under this Lease, should any or all of the Premises
not be usable for a period of up to twelve (12) months.
          (d) A policy of worker’s compensation insurance if and as required by
applicable law and employer’s liability insurance with limits of no less than
One Million and No/100 Dollars ($1,000,000.00).
          (e) In the event Tenant acquires company automobiles, a policy of
comprehensive automobile liability insurance, including loading and unloading,
and covering owned and hired vehicles with limits of no less than One Million
Dollars ($1,000,000.00) per occurrence.
     6.2.2 All insurance policies required under this paragraph shall be with
companies having a rating according to Best’s Insurance Key Rating Guide for
Property — Casualties of no less than A- Class VIII. Each policy shall provide
that it is not subject to cancellation, lapse or reduction in coverage except
after thirty (30) days’ written notice to Landlord. Tenant shall deliver to
Landlord, prior to the Commencement Date and, from time to time thereafter,
certificates evidencing the existence and amounts of all such policies and, on
Landlord’s request, copies of such insurance policies. There shall be

12



--------------------------------------------------------------------------------



 



no deductible amount applicable with respect to the insurance policy
requirements in part (a) of the previous subparagraph unless approved in advance
by Landlord. Deductibles under policies procured under the requirements of
clause (b) of subparagraph 6.2.1 must be reasonable and customary. There shall
be no self-insured retention with respect to the requirements in either part
(a) or (b) of the previous subparagraph unless approved in advance by Landlord.
     6.2.3 If Tenant fails to acquire or maintain any insurance or provide
evidence of insurance required by this paragraph, Landlord may, but shall not be
required to, obtain such insurance or evidence and the costs associated with
obtaining such insurance or evidence shall be payable by Tenant to Landlord on
demand.
6.3 Landlord’s Insurance. Landlord shall, throughout the Lease Term, keep and
maintain in full force and effect:
     (a) Commercial general liability insurance, insuring against claims of
bodily injury and death or property damage or loss with a combined single limit
at the Commencement Date of not less than One Million Dollars ($1,000,000.00)
per occurrence and Two Million Dollars ($2,000,000.00) general aggregate, which
policy shall be payable on an “occurrence” rather than a “claims made” basis.
     (b) “Special Form” property insurance (which is commonly called “all risk”)
covering the Building and Landlord’s personal property, if any, located on the
Land for the then, current replacement value of such property.
     (c) Landlord may, but shall not be required to, maintain other types of
insurance as Landlord deems appropriate, including property insurance coverage
for earthquakes and floods in such amounts as Landlord deems appropriate.
6.4 Waiver of Subrogation. Notwithstanding anything in this Lease to the
contrary, Landlord and Tenant each waive and release the other from any and all
Claims or any loss or damage that may occur to the Land, Building, Premises, or
personal property located on or in the described Premises, by reason of
Casualty, but only to the extent of deductibles specified in the insurance
policies plus the insurance proceeds paid to such party under its policies of
insurance or, if it fails to maintain the required policies, the insurance
proceeds that would have been paid to such party if it had maintained such
policies.
SECTION 7: ASSIGNMENT AND SUBLETTING
7.1 Assignment and Subletting by Tenant. Except for Permitted Transfers, Tenant
shall not have the right, directly or indirectly (by change of control or
otherwise) to assign, transfer, mortgage or encumber this Lease in whole or in
part, nor sublet the whole or any part of the Premises, nor allow the occupancy
of all or any part of the Premises by another, without first obtaining
Landlord’s consent, which consent may not be unreasonably withheld or delayed.
Neither Landlord’s demand for Recapture under paragraph 7.2 (“Recapture”) or
Landlord’s conditioning of its consent under paragraph 7.3 (“Landlord Share of
Revenue Surplus”) shall be deemed unreasonable. No sublease or assignment ,
including one to which Landlord has consented, shall release Tenant from its
obligations under this Lease.
7.2 Recapture. Landlord shall have the right to recapture all or the applicable
portion of the Premises proposed to be assigned or sublet by giving written
notice of Landlord’s intention to exercise such right within fifteen (15) days
after delivery of Tenant’s request that Landlord consent to assignment or
subletting (“Recapture”). The Recapture shall be effective on the earlier of
(a) the date Tenant proposed to assign or sublet or (b) the last day of a
calendar month which is at least sixty (60) days after delivery of Tenant’s
request that Landlord’s consent to the assignment or subletting. On the
effective date of the Recapture, this Lease shall be terminated as to the
Premises or the portion of the Premises subject to the Recapture.
Notwithstanding the first sentence of this subparagraph, Landlord shall have no
right to Recapture the Premises or applicable portion thereof if: (a) Tenant’s
proposed assignment or sublet is a Permitted Transfer or to an affiliate or
wholly-owned subsidiary or is to a reorganized entity under which no change in
ownership has occurred, or (b) Tenant’s proposed assignment or sublet, together
with any previous assignments and/or sublets in effect as of the date of
Tenant’s request, encompass in the aggregate net rentable area equal to or less
than fifty percent (50%) of the total net rentable area of Premises.
7.3 Landlord Share of Revenue Surplus. Landlord may elect to condition its
consent to an assignment or subletting on this paragraph. If Landlord so gives
conditional consent, Tenant shall pay to Landlord if, as and when received by
Tenant, fifty percent (50%) of the consideration received by Tenant for the
assignment or subletting (after deduction of leasing commissions, attorneys’
fees, tenant

13



--------------------------------------------------------------------------------



 



improvement allowances, and other reasonable costs of assignment or subletting)
to the extent that consideration exceeds Tenant’s obligations under this Lease
for the same portion of the Lease Term. If the sublet is for other than the
entirety of the Premises, Tenant’s obligation under this Lease shall be prorated
based on the area subleased as compared to the Rentable Area of the Premises.
7.4 Permitted Transfers. Notwithstanding anything to the contrary in
subparagraph 7.1, but subject to the other provisions of this paragraph, Tenant
may assign this Lease or sublet the Premises or any portion thereof (a
“Permitted Transfer”), without Landlord’s consent: (a) to any partnership,
corporation or other entity which controls, is controlled by, or is under common
control with Tenant (control being defined for such purposes as ownership of 50%
or more of all of the voting stock of a corporation or 50% or more of the voting
legal or equitable interest in any other business entity, and the power to
direct the management and operations of the relevant entity) (an “Affiliate”) or
(b) to any partnership, corporation or other entity resulting from a merger or
consolidation with Tenant or which acquires all or substantially all of Tenant’s
assets (through a transfer of assets or equity interests in Tenant) as a going
concern and such assets include substantial assets other than this Lease (a
“Successor”); or (c) to any entity engaged in a joint venture with Tenant,
provided that, (i) Landlord receives at least ten (10) days’ prior written
notice of the assignment or subletting, in which Tenant shall expressly confirm
that Tenant remains primarily liable (together with the assignee in the event of
an assignment) for all of the obligations of Tenant under this Lease, (ii) in
the case of a subletting or assignment to an Affiliate, the Affiliate remains an
Affiliate for the duration of the subletting or the balance of the term in the
event of an assignment,, (iii) Landlord receives a fully executed coy of the
assignment or sublease agreement between Tenant and the Affiliate or Successor
at least ten (10) days prior to the effective date of such assignment or
sublease, in which the Affiliate or Successor, as the case may be, assumes (in
the event of an assignment) all of Tenant’s obligations under the Lease, and
agrees (in the event of a sublease) that such subtenant will, at Landlord’s
election, attorn directly to Landlord in the event that this Lease is terminated
for any reason, and (iv) in the case of an assignment, the essential purpose of
such assignment is to transfer an active, ongoing business with substantial
assets in addition to this Lease, and, in the case of an assignment or sublease,
the transaction is for legitimate business purposes unrelated to this Lease and
the transaction is not a subterfuge by Tenant to avoid its obligations under
this Lease or the restrictions on assignment and subletting contained herein. In
addition, a sale or transfer of the capital stock of Tenant shall be deemed a
Permitted Transfer if (1) such sale or transfer occurs in connection with any
bona fide financing or capitalization for the benefit of Tenant, or (2) Tenant
is or becomes a publicly traded corporation. Landlord shall no right to any sums
or other economic consideration resulting from any Permitted Transfer.
Additionally, any rights that are personal to Tenant shall also accrue to any
Permitted Transferee.
7.5 Assignment by Landlord. Landlord shall have the right to transfer and
assign, in whole or in part, its rights and obligations under this Lease and in
any and all of the Land or Building. If Landlord sells or transfers any or all
of the Building, Landlord and Landlord’s Affiliates shall, upon consummation of
such transfer be released automatically from any liability under this Lease for
obligations to be performed or observed after the date of the transfer. After
the effective date of the transfer, Tenant must look solely to Landlord’s
successor-in-interest.
SECTION 8: DEFAULT AND REMEDIES
8.1 Events of Default.
     8.1.1 The occurrence of any one or more of the following events shall
constitute a material default and breach of this Lease by Tenant (“Event of
Default”):
          (a) vacation or abandonment of all or any portion of the Premises
without continued payment when due of Base Rent and Operating Costs
Reimbursements and other sums due under this Lease;
          (b) failure by Tenant to make any payment of Base Rent, Operating
Costs Reimbursements or any other sum payable by Tenant under this Lease within
three (3) days after its due date, or, in the case of the first such failure
during a calendar year of the Lease Term, within three (3) days after written
notice to Tenant of such failure;
          (c) failure by Tenant to observe or perform any covenant or condition
of this Lease, other than the making of Base Rent, Operating Costs
Reimbursements and other payments, where such failure continues for a period of
twenty (20) days after written notice from Landlord; provided, however,

14



--------------------------------------------------------------------------------



 



that if the nature of Tenant’s obligation is such that more than the specified
period required for performance, then Tenant shall not be in default if Tenant
commences performance within such period and thereafter diligently prosecutes it
to completion;
          (d) the failure of Tenant to surrender possession of the Premises at
the expiration or earlier termination of this Lease in the condition required by
this Lease;
          (e) (1) the making by Tenant of any general assignment or general
arrangement for the benefit of creditors; (2) the filing by or against Tenant of
a petition in bankruptcy, including reorganization or arrangement, unless, in
the case of a petition filed against Tenant, it is dismissed within sixty
(60) days; (3) the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located in the Premises or of Tenant’s
interest in this Lease; (4) any execution, levy, attachment or other process of
law against any property of Tenant or Tenant’s interest in this Lease, unless it
is dismissed within sixty (60) days; (5) adjudication that Tenant is bankrupt;
(6) the making by Tenant of a transfer in fraud of creditors; or (7) the failure
of Tenant to generally pay its debts as they become due;
          (f) any information furnished by or on behalf of Tenant to Landlord in
connection with this Lease is determined to have been materially false, or
misleading and Tenant knew of same; or
          (g) if a letter of credit is required under the Credit Enhancement
Rider to this Lease, a failure of the Tenant to deliver that letter of credit
within the time period specified.
     8.1.2 If a petition in bankruptcy is filed by or against Tenant, and if
this Lease is treated as an “unexpired lease” under applicable bankruptcy law,
then Tenant shall neither attempt nor cause any trustee to attempt to extend the
time period specified by the Bankruptcy Act for the assumption or rejection of
this Lease.
8.2 Remedies.
     8.2.1 If any Event of Default occurs, Landlord may at any time after such
occurrence, with or without notice or demand except as stated in this paragraph,
and without limiting Landlord in the exercise of any other right or remedy which
Landlord may have by reason of such Event of Default, exercise the rights and
remedies, either singularly or in combination, specified or described in the
subparagraphs of this paragraph.
     8.2.2 Landlord may terminate this Lease and all rights of Tenant under this
Lease, either immediately or at some later date, by giving Tenant written notice
that this Lease is terminated. If Landlord so terminates this Lease, then
Landlord may recover from Tenant the sum of:
          (a) the unpaid Base Rent, Operating Costs Reimbursements and all other
sums payable under this Lease which have been earned up to and including the
date of termination; plus
          (b) interest at the Default Rate on the sum stated in clause (a); plus
          (c) the amount by which (i) the unpaid Base Rent, Operating Costs
Reimbursements and all other sums payable under this Lease which would have been
earned after termination until the time of award exceeds (ii) the amount of such
rental loss, if any, as Tenant affirmatively proves could have been reasonably
avoided during such time period, together with interest on such resulting
difference at the Default Rate; plus
          (d) the amount by which (i) the aggregate of the unpaid Base Rent,
Operating Costs Reimbursements and all other sums payable under this Lease for
the balance of the Lease Term after the time of award exceeds (ii) the amount of
such rental loss, if any, as Tenant affirmatively proves could be reasonably
avoided, with such resulting difference being discounted to present value at the
time of the award at the Prime Rate in existence at such time; plus
          (e) any other amount necessary to compensate Landlord for the
detriment proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which, in the ordinary course of things, would be likely to
result from such failure, including, leasing commissions, tenant improvement
costs, renovation costs and advertising costs.
     8.2.3 Landlord shall also have the right, with or without terminating this
Lease, to re-enter the Premises and remove all persons and property from the
Premises. Landlord may cause property so removed from the Premises to be stored
in a public warehouse or elsewhere at the expense, for the account of, and at
the risk of Tenant.
     8.2.4 Landlord shall also have the right, without terminating this Lease,
to accelerate and recover from Tenant the sum of all unpaid Base Rent, Operating
Costs Reimbursements and all other sums payable under the then remaining term of
the Lease, discounting such amount to present value at the Prime Rate.

15



--------------------------------------------------------------------------------



 



     8.2.5 If Tenant vacates, abandons or surrenders the Premises without
Landlord’s consent, or if Landlord re-enters the Premises as provided in
subparagraph 8.2.3 or takes possession of the Premises pursuant to legal or
notice proceedings, then, if Landlord does not elect to terminate this Lease,
Landlord may, from time to time, without terminating this Lease, either
(a) recover all Base Rent, Operating Costs Reimbursements and all other sums
payable under this Lease as they become due or (b) relet the Premises or any
part of the Premises on behalf of Tenant for such term or terms, at such rent or
rents and pursuant to such other provisions as Landlord, in its sole discretion,
may deem advisable, all with the right, at Tenant’s cost, to make alterations
and repairs to the Premises and recover any deficiency from Tenant as set forth
in subparagraph 8.2.6.
     8.2.6 If Landlord relets the Premises without terminating this Lease,
Landlord shall apply the revenue from such reletting to Landlord’s costs and
Tenant’s obligations in such order as Landlord deems appropriate. Should revenue
from letting during any month be less than the sum of the Base Rent, Operating
Costs Reimbursements and other sums payable under this Lease and Landlord’s
expenditures for the Premises during such month, Tenant shall be obligated to
pay such deficiency to Landlord as and when such deficiency arises.
8.3 Right to Perform. If Tenant shall fail to pay any sum of money, other than
Base Rent or Operating Costs Reimbursements, required to be paid by it under
this Lease or shall fail to perform any other act on its part to be performed
under this Lease, and such failure shall continue for ten (10) days after
written notice of such failure by Landlord, Landlord may, but shall not be
obligated to, and without waiving or releasing Tenant from any obligations, make
such payment or perform such other act on Tenant’s part to be made or performed
as provided in this Lease. Landlord shall have all rights and remedies for
recovery of any sum or for the cost of such performance as specified in this
Lease.
8.4 Landlord’s Default. Landlord shall not be in default under this Lease unless
Landlord fails to perform obligations required of Landlord within thirty
(30) days after written notice is delivered by Tenant to Landlord specifying the
obligation which Landlord has failed to perform; provided, however, that if the
nature of Landlord’s obligation is such that more than the specified period
required for performance, then Landlord shall not be in default if Landlord
commences performance within such period and thereafter diligently prosecutes it
to completion. Tenant waives the benefit of any laws granting it the right to
perform Landlord’s obligation, a lien upon the property of Landlord or upon rent
due Landlord, or the right to terminate this Lease or withhold rent.
8.5 Limitation on Recourse. Liability with respect to the entry and performance
of this Lease by or on behalf of Landlord or any other obligation of Landlord,
however it may arise, shall be asserted and enforced only against Landlord’s
estate and equity interest in the Building and proceeds therefrom and from
insurance. Neither Landlord nor any of Landlord’s Affiliates shall have any
personal liability in the event of any Claim against any of them arising out of
or in connection with this Lease, the relationship of Landlord and Tenant or
Tenant’s use of the Premises. Any and all personal liability, if any, beyond
that which may be asserted under this paragraph, is expressly waived and
released by Tenant and by all persons claiming by, through or under Tenant.
SECTION 9: MISCELLANEOUS PROVISIONS
9.1 Notices. All notices, demands, consents, approvals, statements and
communications required or permitted under this Lease shall be in writing and
shall be addressed to a party at the addresses set forth opposite that party’s
signature, or to such other address as either party may specify by written
notice, given in accordance with this paragraph. Unless otherwise specified
opposite Tenant’s signature, Tenant’s notice address shall be changed to the
address of the Premises after the Commencement Date. All such communications
shall be transmitted by personal delivery, reputable express or courier service,
or United States Postal Service, postage prepaid. All such communications shall
be deemed delivered and effective on the earlier of (a) the date received or
refused for delivery, or (b) three (3) calendar days after having been deposited
in the United States Postal Service, postage prepaid.
9.2 Attorney’s Fees and Expenses. In the event that (a) either party requires
the services of an attorney in connection with enforcing the terms of this
Lease, (b) suit is brought for the enforcement of this Lease or the exercise of
rights and remedies afforded by this Lease or under law, or (c) proceedings are
held in bankruptcy, then the substantially prevailing party shall be entitled to
a reasonable sum for attorney’s and paralegal’s fees, expenses and court costs,
including those relating to any appeal.

16



--------------------------------------------------------------------------------



 



9.3 Successors; Joint and Several Liability. All of the covenants and conditions
contained in this Lease shall apply to and be binding upon Landlord and Tenant
and their respective heirs, executors, administrators, permitted successors and
permitted assigns. In the event that more than one person or organization is
included in the term “Tenant”, then each such person or organization shall be
jointly and severally liable for all obligations of Tenant under this Lease.
9.4 Choice of Law. This Lease shall be construed and governed by the laws of the
state in which the Land is located.
9.5 Offer to Lease. The submission of this Lease in a draft form to Tenant or
its broker or other agent does not constitute an offer to Tenant to lease the
Premises. This Lease shall have no force or effect until it is executed and
delivered by both Tenant and Landlord.
9.6 Force Majeure. In the event that either party shall be delayed, hindered in
or prevented from the performance of any act or obligation required under this
Lease by reason of acts of God, strikes, lockouts, labor troubles or disputes,
inability to procure or shortage of materials or labor, failure of power or
utilities, delay in transportation, fire, vandalism, accident, flood, severe
weather, other casualty, Governmental Requirements (including mandated changes
in the Plans and Specifications or the Tenant Improvements resulting from
changes in pertinent Governmental Requirements or interpretations thereof),
riot, insurrection, civil commotion, sabotage, explosion, war, natural or local
emergency, acts or omissions of others, including the other party, or other
reasons of a similar or dissimilar nature not solely the fault of, or under the
exclusive control of, Landlord, then performance of such act or obligation
(other than Tenant’s rental obligations under this Lease) shall be excused for
the period of the delay and the period for the performance of any such act or
obligation shall be extended for the period equivalent to the period of such
delay.
9.7 Interpretation. Headings or captions shall in no way define, limit or
otherwise affect the construction or interpretation of this Lease. Whenever a
provision of this Lease uses the terms “include” or “including”, that term shall
not be limiting but shall be construed as illustrative. This Lease shall be
given a fair and reasonable interpretation of the words contained in it without
any weight being given to whether a provision was drafted by one party or its
counsel. Unless otherwise specified, whenever this Lease requires a consent or
approval, the decision shall be reached in good faith discretion of the party
entitled to give such consent or approval.
9.8 Prior Agreement and Amendments. This Lease contains all of the agreements of
the parties to this Lease with respect to any matter covered or mentioned in
this Lease. No prior agreement, understanding or statement pertaining to any
such matter shall be effective for any purpose. No provision of this Lease may
be amended or added to except by an agreement in writing signed by the parties
to this Lease.
9.9 Time of Essence. Time is of the essence with respect to the performance of
this Lease.
9.10 Survival of Obligations. Notwithstanding anything contained in this Lease
to the contrary or the expiration or earlier termination of this Lease, any and
all obligations of either party accruing prior to the expiration or termination
of this Lease shall survive the expiration or earlier termination of this Lease,
and either party shall promptly perform all such obligations whether or not this
Lease has expired or terminated.
9.11 Landlord’s Authorized Agents. Notwithstanding anything contained in the
Lease to the contrary, including the definition of Landlord’s Agents, MEPT
Edgemoor REIT LLC (the manager of Landlord) and Bentall Kennedy (U.S.) Limited
Partnership (the authorized signatory of MEPT Edgemoor REIT LLC) are the only
entities authorized to amend, renew or terminate this Lease, to compromise any
of Landlord’s claims under this Lease or to bind Landlord in any manner with
respect to this Lease. Neither the Manager nor any leasing agent or broker shall
be considered an authorized agent of Landlord for such purposes.
9.12 Tenant Certification. Tenant certifies that it is not acting, directly or
indirectly, for or on behalf of any person, group, entity, or nation named as a
terrorist, “Specially Designated National and Blocked Person”, or other banned
or blocked person, group, entity, nation, or transaction pursuant to any law,
order, rule or regulation that is enforced or administered by the Office of
Foreign Assets Control. Tenant is not entering this Lease, directly or
indirectly on behalf of, or instigating or facilitating this Lease, directly or
indirectly on behalf of, any such person, group, entity or nation.
ADDITIONAL DEFINED TERMS CROSS REFERENCE TABLE

17



--------------------------------------------------------------------------------



 



             
ADA
    Paragraph 4.2 (“Maintenance and Repair by Landlord”)    
Affiliate
    Paragraph 7.4 (“Permitted Transfers”)    
Casualty
    Subparagraph 5.5.1    
Claims
    Paragraph 6.1 (“Indemnification”)    
Fair Benefits
    Subparagraph 5.8.2    
Governmental Agency
    Paragraph 2.11 (“Compliance with Governmental Requirements and Rules and
Regulations”)    
Governmental Requirements
    Paragraph 2.11 (“Compliance with Governmental Requirements and Rules and
Regulations”)    
HVAC
    Subparagraph 4.1.1    
Land
    Definition of Building and also Exhibit A    
Landlord’s Affiliates
    Paragraph 6.1 (“Indemnification”)    
Permitted Transfer
    Paragraph 7.4 (“Permitted Transfers”)    
Permitted Uses
    Subparagraph 2.10.1    
Recapture
    Paragraph 7.2 (“Recapture”)    
Responsible Contractor
    Subparagraph 5.8.2    
Successor
    Paragraph 7.4 (“Permitted Transfers”)    
Telecommunication Facilities
    Subparagraph 4.1.2    
Tenant Affiliates
    Paragraph 6.1 (“Indemnification”)    
Tenant Alterations
    Paragraph 5.1 (“Tenant Alterations”)    

LISTING OF EXHIBITS

     
Exhibit A
  Legal Description of the Land
Exhibit B
  Drawing Showing Location and Configuration of the Premises
Exhibit C
  Rules and Regulations
Exhibit D
  Commencement Date Memorandum Form

LISTING OF RIDERS

Rider 1:    Operating Costs Reimbursements

18



--------------------------------------------------------------------------------



 



     This Lease has been executed the day and year set forth on the first page
of this Lease

      Designated Address for Landlord:   LANDLORD:



MEPT Mount Eden LLC
c/o Bentall Kennedy (U.S.) Limited Partnership
Attn: Dir. of Asset Management — MEPT
1215 Fourth Avenue, Suite 2400
Seattle, WA 98161
Facsimile: 206-682-4769
and to:
MEPT Mount Eden LLC
c/o Bentall Kennedy (U.S.) Limited Partnership
Attn: Dir. of Asset Management — MEPT
7315 Wisconsin Ave., Ste. 350 West
Bethesda, MD 20814
Facsimile: 301-656-9339
and to:
MEPT Mount Eden LLC
c/o NewTower Trust Company
Attn: President/MEPT or Patrick O. Mayberry
3 Bethesda Metro Center, Suite 1600
Bethesda, MD 20814
Facsimile: 240-235-9961
Designated Address for Tenant:
Anthera Pharmaceuticals
Attn:
 
 
 
Facsimile:
 

          MEPT Mount Eden LLC, a Delaware limited
liability company
      By:   MEPT Edgemoor REIT LLC, a Delaware         limited liability
company, its sole member            By:   Bentall Kennedy (U.S.) Limited        
Partnership, its Authorized Signatory            By:   Bentall Kennedy (U.S.)
G.P. LLC, its         General Partner              By:   /s/ Michael R.
McCormick         Name:   Michael R. McCormick        Its:         Senior Vice
President 
                5-4-11    




  TENANT:

Anthera Pharmaceuticals, a Delaware corporation

      By:   /s/ Chris Lowe         Name:   Chris Lowe        Its:  CBO       



15



--------------------------------------------------------------------------------



 



EXHIBIT A to Lease
LEGAL DESCRIPTION OF LAND
Ex. A

1



--------------------------------------------------------------------------------



 



EXHIBIT A
REAL PROPERTY SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF ALAMEDA, CITY OF
HAYWARD MORE PARTICULARLY DESCRIBED AS FOLLOWS:
ALL THAT PORTION OF THOSE CERTAIN PARCELS OF LAND DESCRIBED IN THE GRANT DEEDS
FROM JENJIURO SHIBATA TO MT. EDEN NURSERY COMPANY RECORDED ON DECEMBER 10, 1990,
RECORDERS SERIES NO. 111089 AND PEARL CRYER ET. AL. TO MT. EDEN NURSERY COMPANY
RECORDED ON DECEMBER 14, 1965 IN REEL 1701 AT IMAGE 977 AND WILLIAM ZENKLUSEN TO
MT. EDEN NURSERY COMPANY, RECORDED ON JUNE 29, 1967, IN REEL 1990, AT IMAGE 740
AND FROM PETER BEDFORD ET UX TO MOUNT EDEN NURSERY COMPANY ON AUGUST 17, 1976 IN
REEL 4488 AT IMAGE 15 OFFICIAL RECORDS OF SAID COUNTY MORE PARTICULARLY
DESCRIBED AS FOLLOWS:
COMMENCING AT A CONCRETE STREET MONUMENT IN INDUSTRIAL BOULEVARD ALSO KNOWN AS
COUNTY ROAD NO. 8085, SAID MONUMENT BEING SHOWN ON THAT CERTAIN MAP ENTITLED
PARCEL MAP NO. 2144, FILED IN THE OFFICE OF THE RECORDER OF SAID COUNTY ON JULY
7, 1977 IN BOOK 97 OF PARCEL MAPS AT PAGE 93 AS MARKING A POINT OF CURVATURE OF
SAID INDUSTRIAL BOULEVARD, SAID MONUMENT ALSO BEING AT THE NORTHERN TERMINUS OF
THAT COURSE SHOWN AS “N 49°51’51” W 426.13’ MON-MON”;
THENCE FROM SAID POINT OF COMMENCEMENT SOUTH 50°15’27” WEST 34.00 FEET TO THE
SOUTHWESTERN LINE OF SAID INDUSTRIAL BOULEVARD;
THENCE ALONG SAID LINE ALONG THE ARC OF A NON-TANGENT 1246.00 FOOT RADIUS CURVE
TO THE LEFT, FROM WHICH THE CENTER OF SAID CURVE BEARS NORTH 50°15’05” EAST,
THROUGH A CENTRAL ANGLE OF 1°12’23” AN ARC DISTANCE OF 26.23 FEET TO THE MOST
NORTHERN CORNER OF SAID CERTAIN PARCEL OF LAND (RE: 4488 IM 15) SAID CORNER
BEING THE POINT OF BEGINNING OF THIS DESCRIPTION;
THENCE CONTINUING ALONG SAID LINE SAID LINE ALSO BEING THE NORTHEASTERN LINE OF
SAID CERTAIN PARCEL OF LAND (RE: 4448 IM 15) ALONG THE ARC OF SAID 1246.00 FOOT
RADIUS CURVE, THROUGH A CENTRAL ANGLE OF 6°50’34” AN ARC DISTANCE OF 148.81 FEET
TO THE NORTHERN LINE OF SAID CERTAIN PARCEL OF LAND (SERIES NO. 111089), SAID
LINE ALSO BEING THE NORTHERN LINE OF THAT CERTAIN GRANT OF RIGHT OF WAY FROM MT.
EDEN NURSERY COMPANY TO ALAMEDA COUNTY RECORDED ON MARCH 23, 1961 IN REEL 289 AT
IMAGE 322 OFFICIAL RECORDS OF SAID COUNTY;
THENCE LEAVING SAID SOUTHWESTERN LINE AND ALONG THE NORTHERN, WESTERN AND
SOUTHWESTERN LINES OF SAID GRANT OF RIGHT OF WAY (RE:289 IM 322) THE FOLLOWING
THREE (3) COURSES:

1)   SOUTH 89°34’38” WEST 145.79 FEET;

2)   ALONG THE ARC OF A NON-TANGENT 1154.00 FOOT RADIUS CURVE TO THE LEFT, FROM
WHICH POINT THE CENTER OF SAID CURVE BEARS NORTH 36°47’47” EAST, THROUGH A
CENTRAL ANGLE OF 6°12’03” AN ARC DISTANCE OF 124.89 FEET;

3)   SOUTH 2°57’32” EAST 109.72 FEET TO THE NORTHWESTERN CORNER OF SAID CERTAIN
PARCEL OF LAND (RE: 1701 IM 977) SAID CORNER ALSO BEING ON SAID SOUTHEASTERN
LINE OF INDUSTRIAL BOULEVARD;

 



--------------------------------------------------------------------------------



 



THENCE ALONG SAID SOUTHEASTERN LINE OF INDUSTRIAL BOULEVARD, SAID LINE ALSO
BEING THE NORTH EASTERN LINES OF SAID CERTAIN PARCELS OF LAND (RE: 1701 IM 977)
AND (RE: 1990 IM 740) SOUTH 59°59’47” EAST 62.47 FEET TO A POINT OF CURVATURE;
THENCE ALONG THE ARC OF A TANGENT 1154.00 FOOT RADIUS CURVE TO THE RIGHT THROUGH
A CENTRAL ANGLE OF 14°55’36” AN ARC DISTANCE OF 300.58 FEET;
THENCE LEAVING SAID LINE SOUTH 54°24’12” WEST 394.84 FEET;
THENCE SOUTH 35°35’48” EAST 354.97 FEET TO THE NORTHERN RIGHT OF WAY LINE OF
WEST JACKSON FREEWAY;
THENCE ALONG SAID LINE THE FOLLOWING FOUR (4) COURSES:

1.   ALONG THE ARC OF A NON-TANGENT 250.02 FOOT RADIUS CURVE TO THE LEFT, FROM
WHICH POINT THE CENTER OF SAID CURVE BEARS NORTH 67°44’10” WEST, THROUGH A
CENTRAL ANGLE OF 16°51’45” AN ARC DISTANCE OF 73.58 FEET;

2.   SOUTH 5°23’35” WEST 157.55 FEET;

3.   ALONG THE ARC OF A TANGENT 180.01 FOOT RADIUS CURVE TO THE RIGHT, THROUGH A
CENTRAL ANGLE OF 31°12’44” AN ARC DISTANCE OF 98.06 FEET;

4.   SOUTH 63°52’14” WEST 453.49 FEET TO THE NORTHWESTERN RIGHT OF WAY LINE OF
THE SOUTHERN PACIFIC RAILROAD;

THENCE ALONG SAID NORTHWESTERN LINE, ALONG THE ARC OF A NON-TANGENT 5700.00 FOOT
RADIUS CURVE TO THE RIGHT, THROUGH A CENTRAL ANGLE OF 0°30’52” AN ARC DISTANCE
OF 51.18 FEET;
THENCE NORTH 35°35’48” WEST 1173.48 FEET TO THE NORTHERN LINE OF SAID CERTAIN
PARCEL OF LAND;
THENCE ALONG SAID LINE AND THE WESTERLY PROLONGATION THEREOF NORTH 845.77 FEET
TO THE POINT OF BEGINNING AND CONTAINING 1,098,286 SQUARE FEET OF LAND MORE OR
LESS.
(SEAL) [f59192f5919202.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B to Lease
DRAWING SHOWING LOCATION AND CONFIGURATION OF THE PREMISES
Ex. B
1

 



--------------------------------------------------------------------------------



 



(MAP) [f59192f5919201.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT C to Lease
RULES AND REGULATIONS
Notwithstanding anything to the contrary contained in this Exhibit, if any rule
or regulation is in conflict with any term, covenant or condition of this Lease,
this Lease shall prevail. In addition, no such rule or regulation, or any
subsequent amendment thereto adopted by Landlord, shall in any way alter, reduce
or adversely affect any of Tenant’s rights or enlarge Tenant’s obligations under
this Lease. Following a written request from Tenant, Landlord shall use
commercially reasonable efforts to enforce the rules and regulations against
other tenants of the Building.
     1. No sign, placard, picture, advertisement, name or notice shall be
installed or displayed on any part of the outside or inside of the Building or
Land without the prior written consent of the Landlord or as otherwise expressly
provided in the Lease. Landlord shall have the right to remove, at Tenant’s
expense and without notice, any sign installed or displayed in violation of this
rule. All approved signs or lettering on doors and walls shall be printed,
painted, affixed or inscribed at the expense of Tenant by a person chosen by
Landlord.
     2. If Landlord objects in writing to any curtains, blinds, shades, screens
or hanging plants or other similar objects attached to or used in connection
with any window or door of the Premises, Tenant shall immediately discontinue
such use. No awning shall be permitted on any part of the Premises. Tenant shall
not place anything against or near glass partitions or doors or windows which
may appear unsightly from outside the Premises.
     3. Tenant shall not obstruct any sidewalk, halls, passages, exits,
entrances, elevators, escalators, or stairways of the Building. The halls,
passages, exits, entrances, elevators, escalators and stairways are not open to
the general public. Landlord shall in all cases retain the right to control and
prevent access to such areas of all persons whose presence in the judgment of
Landlord would be prejudicial to the safety, character, reputation and interest
of the Land, Building and the Building’s tenants; provided that, nothing in this
Lease contained shall be construed to prevent such access to persons with whom
any Tenant normally deals in the ordinary course of its business, unless such
persons are engaged in illegal activities. Tenant shall not go upon the roof of
the Building.
     4. The directory of the Building, if any, will be provided exclusively for
the display of the name and location of tenants only, and Landlord reserves the
right to exclude any other names therefrom.
     5. Landlord will furnish Tenant, free of charge, two (2) keys to each door
lock in the Premises. Landlord may make a reasonable charge for any additional
keys. Tenant shall not make or have made additional keys, and Tenant shall not
alter any lock or install a new additional lock or bolt on any door of its
Premises without Landlord’s prior approval. Tenant, upon the termination of its
tenancy, shall deliver to Landlord the keys of all doors which have been
furnished to Tenant, and in the event of loss of any keys so furnished, shall
pay Landlord therefor.
     6 The Building shall be accessible seven (7) days a week, twenty-four
(24) hours per day.
     7. If Tenant requires Telecommunication Services, computer circuits,
burglar alarm or similar services or other utility services, it shall first
obtain Landlord’s approval of the construction or installation of such services.
Application for such services shall be made in accordance with the procedure
prescribed by Landlord in Section 5.1 of the Lease.
     8. Tenant shall not place a load upon any floor of the Premises which
exceeds the load per square foot which such floor was designed to carry and
which is allowed by Governmental Requirements. Landlord shall have the right to
prescribe the weight, size and position of all equipment, materials, furniture
or other property brought into the Building. Heavy objects shall, if considered
necessary by Landlord, stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight. Business machines and mechanical
equipment belonging to Tenant, which cause noise or vibration that may be
transmitted to the structure of the Building or to any space in the Building or
to any other tenant in the Building, shall be placed and maintained by Tenant,
at Tenant’s expense, on vibration eliminators or other devices sufficient to
eliminate noise or vibration. The persons employed to move such equipment in or
out of the Building must be reasonably acceptable to Landlord. Landlord will not
be responsible for loss of, or damage to, any such equipment or other property
from any cause, and all
Ex. C
1

 



--------------------------------------------------------------------------------



 



damage done to the Building by maintaining or moving such equipment or other
property shall be repaired at the expense of Tenant.
     9. Tenant shall not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantities
permitted by the Lease. Tenant shall not use or permit to be used in the
Premises any foul or noxious gas or substance, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Building by reason of noise, odors or vibrations nor
shall Tenant bring into or keep in or about the Premises any birds or animals.
     10. Tenant shall not use any method of heating or air-conditioning other
than that supplied by Landlord.
     11. Tenant shall not waste any utility provided by Landlord and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building’s heating and air-conditioning and to comply with any governmental
energy-saving rules, laws or regulations of which Tenant has actual notice.
     12. Landlord reserves the right, exercisable without notice and without
liability to Tenant, to change the name and street address of the Building.
     13. Landlord reserves the right to exclude from the Building between the
hours of 6 p.m. and 7 a.m. the following day, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays,
any person unless that person is known to the person or employee in charge of
the Building and has a pass or is properly identified. Tenant shall be
responsible for all persons for whom it requests passes and shall be liable to
Landlord for all acts of such persons. Landlord shall not be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person. Landlord reserves the right to prevent access to the Building in
case of invasion, mob, riot, public excitement or other commotion by closing the
doors or by other appropriate action.
     14. Tenant shall close and lock the doors of its Premises and entirely shut
off all water faucets or other water apparatus, and electricity, gas or air
outlets before Tenant and its employees leave the Premises. Tenant shall be
responsible for any damage or injuries sustained by other tenants or occupants
of the Building or by Landlord for noncompliance with this rule.
     15. Tenant shall not obtain for use on the Premises ice, drinking water,
food, beverage, towel or other similar services, except at such hours and under
such regulations as may be fixed by Landlord.
     16. The toilet rooms, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be deposited
in them. Subject to available insurance, the expenses of any breakage, stoppage
or damage resulting from the violation of this rule shall be borne by Tenant if
it or its employees or invitees shall have caused it.
     17. Tenant shall not sell, or permit the sale at retail, of newspapers,
magazines, periodicals, theater tickets or any other goods or merchandise to the
general public in or on the Premises. Tenant shall not make any room-to-room
solicitation of business from other tenants in the Building. Tenant shall not
use the Premises for any business or activity other than that specifically
provided for in the Lease.
     18. Tenant shall not install any radio or television antenna, loudspeaker
or other device on the roof or exterior walls of the Building. Tenant shall not
interfere with radio or television broadcasting or reception from or in the
Building or elsewhere. Other than the usual and customary cellular telephones,
and computer wifi. Tenant shall not install or utilize any wireless
Telecommunication Facilities, including antenna and satellite receiver dishes
within the Premises or on, in, or about the Building without first obtaining
Landlord’s prior written consent and Landlord at its option may require the
entry of a supplemental agreement with respect to such construction or
installation. Tenant shall comply with all instructions for installation and
shall pay or shall cause to be paid the entire cost of such installations.
Application for such facilities shall be made in the same manner and shall be
subject to the same requirements as specified for Telecommunication Services and
Telecommunication Facilities in the paragraph of the Lease entitled “Utilities”.
Supplemental rules and regulations may be promulgated by Landlord specifying the
form of and information to be included with the application and establishing
procedures, regulations and controls with respect to the installation and use of
such wireless Telecommunication Facilities.
     19. Landlord reserves the right to direct electricians as to where and how
telephone and telegraph wires are to be introduced to the Premises. Tenant shall
not cut or bore holes for wires. Tenant shall not affix any floor covering to
the floor of the Premises in any manner except as approved by Landlord. Tenant
shall repair any damage resulting from noncompliance with this rule.
Ex. C
2

 



--------------------------------------------------------------------------------



 



     20. Tenant shall not install, maintain or operate upon the Premises any
vending machine without the written consent of Landlord.
     21. Canvassing, soliciting and distribution of handbills or any other
written material, and peddling in the Building or Land are prohibited, and
Tenant shall cooperate to prevent the same.
     22. Landlord reserves the right to exclude or expel from the Building and
Land any person who, in Landlord’s judgment, is intoxicated, under the influence
of liquor or drugs or in violation of any of these Rules and Regulations.
     23. Tenant shall store all of its trash and garbage within the Premises.
Tenant shall not place in any trash box or receptacle any material which cannot
be disposed of in the ordinary and customary manner of trash and garbage
disposal. All garbage and refuse disposal shall be made in accordance with
directions issued from time to time by Landlord.
     24. The Premises shall not be used for lodging or any improper or immoral
or objectionable purpose. No cooking shall be done or permitted by Tenant,
except that use by Tenant of Underwriters’ Laboratory approved equipment for
brewing coffee, tea, hot chocolate and similar beverages and a microwave for
heating food shall be permitted; provided that, such equipment and its use is in
accordance with all Governmental Requirements.
     25. Tenant shall not use in the Premises or in the public halls of the
Building any hand truck except those equipped with rubber tires and side guards
or such other material-handling equipment as Landlord may approve. Tenant shall
not bring any other vehicles of any kind into the Building.
     26. Without the prior written consent of Landlord, Tenant shall not use the
name of the Building in connection with or in promoting or advertising the
business of Tenant except as Tenant’s address.
     27. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
     28. Tenant assumes any and all responsibility for protecting the Premises
from theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.
     29. The requirements of Tenant will be attended to only upon appropriate
application to the Manager of the Building by an authorized individual.
Employees of Landlord are not required to perform any work or do anything
outside of their regular duties unless under special instructions from Landlord,
and no employee of Landlord is required to admit Tenant to any space other than
the Premises without specific instructions from Landlord.
     30. Tenant shall not park its vehicles in any parking areas designated by
Landlord as areas for parking by visitors to the Building or Land. Tenant shall
not leave vehicles in the parking areas overnight nor park any vehicles in the
Building parking areas other than automobiles, motorcycles, motor driven or
nonmotor driven bicycles or four-wheeled trucks.
     31. Landlord may waive on a non-discriminatory basis any one or more of
these Rules and Regulations for the benefit of Tenant or any other tenant, but
no such waiver by Landlord shall be construed as a waiver of such Rules and
Regulations in favor of any other person, nor prevent Landlord from thereafter
revoking such waiver and enforcing any such Rules and Regulations against any or
all of the tenants of the Building.
     32. These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the covenants and
conditions of any lease of premises in the Building. If any provision of these
Rules and Regulations conflicts with any provision of the Lease, the terms of
the Lease shall prevail.
     33. Landlord reserves the right to make such other and reasonable Rules and
Regulations as, in its judgment, may from time to time be needed for safety and
security, the care and cleanliness of the Building and Land, the preservation of
good order in the Building and the maintenance or enhancement of the value of
the Building as a rental property. Tenant agrees to abide by all the Rules and
Regulations stated in this exhibit and any additional rules and regulations
which are so made by Landlord.
     34. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant and Tenant’s Agents.
Ex. C
3

 



--------------------------------------------------------------------------------



 



EXHIBIT D to Lease
COMMENCEMENT DATE MEMORANDUM FORM
     MEPT Mount Eden LLC, a Delaware limited liability company, as Landlord, and
Anthera Pharmaceuticals, a Delaware corporation, as Tenant, executed that Lease
dated as of ________________________, 2011 (the “Lease”).
     The Lease contemplates that this document shall be delivered and executed
as set forth in the paragraph entitled “Lease Memorandum”. This Lease Memorandum
shall become part of the Lease.
     Landlord and Tenant agree as follows:
     1. The Commencement Date of the Lease is _____________________________.
     2. The end of the Lease Term and the date on which this Lease will expire
is _____________________.
     3. The Lease is in full force and effect as of the date of this Lease
Memorandum. By execution of this Lease Memorandum, Tenant confirms that as of
the date of the Lease Memorandum (a) Tenant has no claims against Landlord and
(b) Landlord has fulfilled all of its obligations under the Lease required to be
fulfilled by Landlord as of the date hereof.
     4. Tenant’s Pro Rata Share is ________________ percent (_________%).

                 
Dated:
                                                                     Dated:  
                                                            

         
LANDLORD:
TENANT:      

          MEPT Mount Eden LLC, a Delaware limited liability company
      Anthera Pharmaceuticals, a Delaware corporation
 
       
By: MEPT Edgemoor REIT LLC, a Delaware limited liability
    By:    
company, its sole member 
    Name:    
 
    Its:  
By: Bentall Kennedy (U.S.) Limited Partnership, its Authorized Signatory
       
 
       
By: Bentall Kennedy (U.S.) G.P. LLC, its General Partner
   

             By:            Name:            Its:       

Ex. D

 



--------------------------------------------------------------------------------



 



Rider 1
Operating Costs Reimbursements
R1.1 Operating Costs Reimbursements Payments. Tenant agrees to pay, in addition
to Base Rent, sums computed and payable in accordance with this Rider
(“Operating Costs Reimbursements”). As the context requires, the term “Operating
Costs Reimbursements” shall include the Operating Costs Reimbursements Estimate
payments.
R1.2 Operating Costs Reimbursements Estimate Payments. Landlord shall prepare
and furnish to Tenant an estimate of the Operating Costs Reimbursements computed
in accordance with paragraphs R1.3 through R1.6 (“Operating Costs Reimbursements
Estimate”) (a) on about the Commencement Date, (b) in advance of the beginning
of each calendar year during the Lease Term and (c) from time to time during the
Lease Term. Tenant shall pay one-twelfth (1/12th) of the current Operating Costs
Reimbursements Estimate in advance on or before the first day of each calendar
month of the Lease Term. If the applicable blank on the first page of this Lease
is filled in, the amount in it shall be the Operating Cost Reimbursement
Estimate as of the Commencement Date.
R1.3 Computation of Operating Costs Reimbursements. The Operating Costs
Reimbursements shall equal the product of (a) Tenant’s Pro Rata Share multiplied
by (b) the difference between Operating Costs minus the Operating Cost Base
Amount. These capitalized terms are defined later in paragraph 1.4 of this
Rider. The determination and computation of the Operating Costs Reimbursements
shall be made by Landlord. After the close of each calendar year, Landlord shall
deliver to Tenant a written statement setting forth the Operating Costs
Reimbursements payable for the preceding calendar year. If the Operating Costs
Reimbursements exceed the Operating Costs Reimbursements Estimate paid by
Tenant, Tenant shall pay the amount of such excess to Landlord with twenty
(20) days after delivery of such statement to Tenant. If such statement shows
the Operating Costs Reimbursements to be less than the Operating Costs
Reimbursements Estimate paid by Tenant, then the amount of such overpayment
shall be paid by Landlord to Tenant within twenty (20) days following the date
of such statement or, at Landlord’s option, shall be credited toward future
installment(s) of Operating Costs Reimbursements Estimate.
R1.4 Definitions.
     R1.4.1 Operating Costs. Subject to Section R1.4.3 below, all costs and
expenses paid or incurred by Landlord for maintaining, operating, owning and
repairing any or all of the Land, Building, Premises, related improvements and
the personal property used in conjunction with such Land, Building, Premises and
related improvements. Without limiting the generality of the previous sentence,
a few of the categories of costs and expense intended to be included in
Operating Costs are (a) Taxes as defined later in this paragraph; (b) premiums
and other obligations associated with Landlord’s insurance program; (c) property
management fees with respect to this Lease not to exceed two percent (2.0%) of
the Base Rent; (d) amortization of capital improvements installed or constructed
other than in connection with the original construction of this Building and
(e) other costs or expense which are customarily accounted for as an expense of
ownership or operation. See Paragraph 4.2 (“Maintenance and Repair by Landlord”)
for the treatment of code compliance costs. If less than ninety-five percent
(95%) of the Building is occupied by tenants during the calendar year, then
Operating Costs which vary based on occupancy shall include all additional costs
and expenses that Landlord reasonably determines would have been incurred had
ninety-five percent (95%) occupancy prevailed during the calendar year.
     R1.4.2 Taxes. “Taxes” means all ad valorem taxes and governmental and
private assessments which are levied, assessed, imposed or become due and
payable with respect to the Land and the Building and associated improvements.
Notwithstanding the foregoing, “Taxes” shall not include:
          (i) any franchise, estate, gift, inheritance, net income, or excess
profits tax imposed upon Landlord ,or a penalty fee imposed as a result of
Landlord’s failure to pay Taxes when due; and
          (ii) any increases in real property taxes and/or assessments that
result from “new construction” or a “change of ownership” of the Building, or
the Land (and for purposes hereof, “new
Rider 1
1

 



--------------------------------------------------------------------------------



 



construction” or a “change of ownership” shall have the same meaning as in
Part 0.5 of Division 1 of the California Revenue and Taxation Code or any
amendments or successor statutes to those sections.
      R1.4.3 Exclusions to Operating Costs. Notwithstanding the foregoing
provisions of this Rider, the following are specifically excluded from the
definition of Operating Costs and Tenant shall have no obligation to pay
directly or reimburse Landlord for all or any portion of the following except to
the extent any of the following are caused by the actions or inactions of
Tenant, or result from the failure of Tenant to comply with the terms of this
Lease:

  (i)   costs incurred because Landlord actually violated the terms and
conditions of this Lease or any other lease for premises within the Building, if
any;     (ii)   legal and auditing fees (other than those fees reasonably
incurred in connection with the maintenance and operation of all or any portion
the Building), leasing commissions, advertising expenses, and other costs
incurred in connection with the original leasing of the Property or future
re-leasing of any portion of the Building;     (iii)   depreciation of the
Building or any other improvements situated within the Project;     (iv)   any
items for which Landlord is actually reimbursed by insurance or by direct
reimbursement by Tenant or any other party;     (v)   costs of repairs or other
work necessitated by fire, windstorm or other casualty (excluding any
deductibles) and/or costs of repair or other work necessitated by the exercise
of the right of eminent domain to the extent insurance proceeds or a
condemnation award, as applicable, is actually received by Landlord for such
purposes;     (vi)   any interest or payments on any financing for the Building,
interest and penalties incurred as a result of Landlord’s late payment of any
invoice and any bad debt loss, rent loss or reserves for same;     (vii)  
overhead and profit increment paid to Landlord or to subsidiaries or affiliates
of Landlord for goods and/or services to the extent the same exceeds the costs
of such by unaffiliated third parties on a competitive basis; or any costs
included in Operating Costs representing an amount paid to a person, firm,
corporation or other entity related to Landlord which is in excess of the amount
which would have been paid in the absence of such relationship;     (viii)   any
payments under a ground lease or master lease;     (ix)   costs of correcting
any building code or other violations which were violations prior to the
Commencement Date; and     (x)   costs incurred in the investigation and/or
remediation of Hazardous Materials which either existed on the Land prior to the
Commencement Date or were brought onto the Property by Landlord, its agents,
employee or contractors.

Additionally, to the extent any of the foregoing items described above
constitute capital repairs or replacements under generally accepted accounting
principles, consistently applied, then only the amortizing portion of such
capital repairs or replacements shall constitute Operating Costs; such
amortization shall be over the useful life of the applicable repair or
replacement, and shall employ an interest rate equal to the sum of that rate
quoted by Wells Fargo Bank, N.T. & S.A. from time to time as its prime rate,
plus two percent (2%).
R1.5 Audit Rights. Landlord shall maintain records concerning estimated and
actual Operating Costs Reimbursements to the Premises for no less than twelve
(12) months following the period covered by the statement or statements
furnished Tenant, after which time Landlord may dispose of such records.
Provided that Tenant is not then in default of its obligation to pay Base Rent,
Operating Costs Reimbursements or other payments required to be made by it under
this Lease and provided that Tenant is not otherwise in default under this
Lease, Tenant may, at Tenant’s sole cost and expense, cause a Qualified Person
(defined below) to inspect Landlord’s records. Such inspection, if any, shall be
conducted no more than once each year, during Landlord’s normal business hours
within ninety (90) calendar days after receipt of Landlord’s written statement
of Operating Costs Reimbursements allocable to the Premises for the previous
year, upon first furnishing Landlord at least twenty (20) calendar days prior
written notice. Any errors disclosed by the review shall be promptly corrected
by Landlord; provided,
Rider 1
2

 



--------------------------------------------------------------------------------



 



however, that if Landlord disagrees with any such claimed errors, Landlord shall
have the right to cause another review to be made by an auditor of Landlord’s
choice. In the event the results of the review of records (taking into account,
if applicable, the results of any additional review caused by Landlord) reveal
that Tenant has overpaid obligations for a preceding period, the amount of such
overpayment shall be credited against Tenant’s subsequent installment of Base
Rent, Operating Costs Reimbursements or other payments due to Landlord under the
Lease. In the event that such results show that Tenant has underpaid its
obligations for a preceding period, the amount of such underpayment shall be
paid by Tenant to Landlord with the next succeeding installment obligation of
estimated Operating Costs Reimbursements allocable to the Premises. If the
actual Operating Costs Reimbursements allocable to the Premises for any given
year were improperly computed and if the actual Operating Costs Reimbursements
allocable to the Premises are overstated by more than 5%, Landlord shall
reimburse Tenant for the cost of its audit. For purposes of this subparagraph,
the term “Qualified Person” means an accountant or other person experienced in
accounting for income and expenses of office projects, who is engaged solely by
Tenant on terms which do not entail any compensation based or measured in any
way upon any savings in Operating Costs Reimbursements or reduction in Operating
Costs Reimbursements allocable to the Premises achieved through the inspection
process described in this subparagraph.
R.1.6 End of Term. If this Lease shall terminate on a day other than the last
day of a calendar year, (a) Landlord shall estimate the Operating Costs
Reimbursements for such partial year predicated on the most recent reliable
information available to Landlord; (b) the amount determined under clause (a) of
this sentence shall be prorated by multiplying such amount by a fraction, the
numerator of which is the number of days within the Lease Term in such year and
the denominator of which is 360; (c) if the clause (b) amount exceeds the
Operating Costs Reimbursements Estimate paid by Tenant for the last year in the
Lease Term, then Tenant shall pay the excess to Landlord within ten (10) days
after Landlord’s delivery to Tenant of a statement for such excess; and (d) if
the Operating Costs Reimbursements Estimate paid by Tenant for the last year in
the Lease Term exceeds the clause (b) amount, then Landlord shall refund to
Tenant the excess within such ten (10) day period if Tenant is not then in
default of any of its obligations under this Lease.
R1.7 Taxes Based on Rent. If a rental tax, gross receipts tax or sales tax on
rent is imposed on Landlord, Tenant shall, as Operating Costs Reimbursements,
pay or reimburse Landlord, an amount equal to all such taxes computed on the
Base Rent and Operating Costs Reimbursements payable under this Lease. If such
taxes are payable other than at monthly intervals, Tenant shall pay one-twelfth
(1/12th) of the annual tax amount with each installment of Base Rent.
Rider 1
2

 